AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
BETWEEN
CARGILL, INCORPORATED
AND
CHS INC.

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (“Agreement”) is
made and entered into on this        day of February, 2012 (the “Effective
Date”) by and between CHS Inc., a corporation organized and existing under the
laws of Minnesota (“CHS”) and Cargill, Incorporated, a corporation organized and
existing under the laws of Delaware (“Cargill”), each hereafter individually
referred to as a “Member” and collectively referred to as “Members”.

WHEREAS, CHS and Cargill previously entered into a Limited Liability Company
Agreement dated August 26, 2002, as amended from time to time, for the purpose
of engaging in the buying, selling, storing and handling of certain feedgrains
and oilseeds for export from the Pacific Northwest, United States primarily
through Cargill’s leased facility at Tacoma, Washington (“Tacoma Facility”) and
such other business activities as were related thereto (the “Prior Agreement”);
and

WHEREAS, CHS and Cargill wish to amend and restate the Prior Agreement and
expand its scope; and

WHEREAS, in accordance with the Act, each Member of the Company and the Company
desire to enter into this Agreement to set forth the rights, powers and
interests of the Members with respect to the Company and to provide for the
management of the business and operations of the Company; and

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Members hereto agree as follows:

ARTICLE I
DEFINITIONS

1.1 Terms Defined Herein. As used herein, the following terms shall have the
following meanings, unless the context otherwise specifies:

“Accountant” shall have the meaning set forth in Section 5.5(r).

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. Section 8-101,
et seq., as amended from time to time.

“Additional Contribution” shall have the meaning set forth in Section 3.1.1.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(i) increased for any amounts such Member is unconditionally obligated to
restore under Treasury Regulations 1.704-1(b)(2)(ii.)(c), and the amount of such
Member’s share of Company Minimum Gain and Member Minimum Gain after taking into
account any changes during such year in accordance with Treasury Regulations
1.704-2(g)(1) and (i.)(5); and (ii) reduced by the items described in Treasury
Regulation §1.704-1(b)(2)(ii)(d) (4), (5) and (6).

“Affiliate” means, with respect to any Member, any Person that directly or
indirectly controls, is controlled by or is under common control with that
Member. As used in this definition, the term “control” means the possession of
the power to direct or cause the direction of the management and policies of a
Person or through the direct or indirect ownership of over 50% of the
outstanding capital stock or other equity interest having ordinary voting power.

“Available Cash” means that portion of the aggregate amount of cash on hand or
in bank, money market or similar accounts of the Company at any given time
derived from any source and which the Board of Managers determine is available
for distribution after taking in account amounts required or appropriate to
maintain a reasonable amount of working capital and reserves for outstanding
obligations and anticipated future expenditures of the Company.

“Bankruptcy” with respect to any Person, means the entry of an order for relief
against such Person under the Federal Bankruptcy Code.

“Board of Managers” shall have the meaning set forth in Section 5.1.

“Business” means the Company’s business conducted in accordance with the
Business Purpose.

“Business Plan” has the meaning set forth in Section 2.7.

“Business Purpose” means to engage in the business of buying, trading, selling,
handling and transporting for export and exporting Feedgrains, Oilseeds, Wheat
and By-Products from the Pacific Northwest, United States including but not
limited to through the Tacoma Facility, the Kalama Facility and the Irving
Facility, to Pacific Basin destinations and engaging in such other activities
and business as may be incidental or related thereto or necessary or desirable
in furtherance of such purpose. The Company shall establish or cause to be
established such business organizations and shall own or lease, directly or
indirectly, such assets as the Company determines are appropriate to achieve the
purpose set forth herein.

“ By-Products” means soybean meal, DDGs, Beet Pulp Pellets, loaded in bulk, and
other such by-products as agreed by the Members.

“Capital Account” means the separate account established and maintained for each
Member by the Company pursuant to Section 3.2.

“Cash for Distribution” has the meaning set forth in Section 8.8.

“Cash Needs” has the meaning set forth in Section 8.2.1.

“Cargill Change of Control” means the occurrence of either of the following
events: (i) any person or group (within the meaning of Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), who are not beneficial owners of voting securities of Cargill as of the
Effective Date, at any time becomes the beneficial owner, directly or
indirectly, of 50% or more of the combined voting power of the voting securities
of Cargill, other than (x) as a result of employees of Cargill acquiring
beneficial ownership of such securities of Cargill in excess of the foregoing
percentage through an employee stock ownership plan or (y)  any person
controlled, directly or indirectly, by Cargill; or (ii) Continuing Directors
cease to constitute a majority of the members of Cargill board of directors.

“CHS Change of Control” means the occurrence of either of the following events:
(i) any person or group (within the meaning of Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), who are
not beneficial owners of voting securities of CHS as of the Effective Date, at
any time becomes the beneficial owner, directly or indirectly, of 50% or more of
the combined voting power of the voting securities of CHS, other than (x) as a
result of employees of CHS acquiring beneficial ownership of such securities of
CHS in excess of the foregoing percentage through an employee stock ownership
plan or (y)  any person controlled, directly or indirectly, by CHS; or
(ii) Continuing Directors cease to constitute a majority of the members of CHS’s
board of directors.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor Internal Revenue Code or superseding U.S. federal revenue laws.

“Company” means TEMCO, LLC, a Delaware limited liability company.

“Company Minimum Gain” shall have the same meaning as partnership minimum gain
set forth in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d).

“Confidential Information” has the meaning set forth in Section 11.1.

“Contributing Member” has the meaning set forth in Section 3.1.4.

“Credits” means all credits allowed by the Code with respect to activities of
the Company or the Property.

“Deadlock” has the meaning set forth in Section 5.6.

“Delinquent Member” has the meaning set forth in Section 3.1.4.

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period; provided, however, that
(a) if the Gross Asset Value of an asset differs from its adjusted basis for
federal income tax purposes and such difference is being eliminated by use of
the “remedial allocation method” defined by Treasury Regulations §1.704-3(d),
Depreciation for such Fiscal Year shall be the amount of basis recovered for
such fiscal year under the rules prescribed by Treasury Regulations
§1.704-3(d)(2), and (b) in any other case in which the Gross Asset Value of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax deduction, amortization or other cost recovery deduction for such year or
other period bears to such beginning adjusted tax basis; provided, however, that
if the adjusted basis of an asset at the beginning of the Fiscal Year is zero
for federal income tax purposes, then Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Members.

“Disclosing Party” has the meaning set forth in Section 11.1.

“Effective Date” shall mean the date set forth in the preamble of this
Agreement.

“Effective Rate” shall have the meaning set forth in Section 8.3.2.

“Emergency Needs” has the meaning set forth in Section 8.2.2.

“Fair Value” of an asset means its fair market value.

“Feedgrains” shall mean bulk corn and bulk sorghum. The Members do not
anticipate trading barley at the Irving, the Kalama or the Tacoma facility, but
if the Members do trade bulk barley for export out of the PNW, the Company will
have the right of first refusal to put such bulk barley through the Tacoma,
Irving or Kalama Facilities.

“Fiscal Year” shall mean the Company’s fiscal year which shall begin on June 1
and end on May 31 of each year.

“Fundamental Issue(s)” has the meaning set forth in Section 5.5.

“GAAP” has the meaning set forth in Section 8.6.2.

“General Manager” has the meaning set forth in Section 6.1.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(1) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Fair Value of such asset, as determined by the contributing
Member and the Company;

(2) The Gross Asset Value of all Company assets may be adjusted to equal their
respective gross fair market values, as determined by the Members, as of, among
other times, the following: (i) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
contribution of money or other property; (ii) the distribution by the Company of
more than a de minimis amount of money or other property to a Member as a
consideration for an interest in the Company; and (iii) the liquidation of the
Company within the meaning of Treasury Regulations §1.704-1(b)(2)(ii)(g) (other
than a liquidation pursuant to Code Section 708(b)(1)(B));

(3) The Gross Asset Value of any Company asset distributed to any Member shall
be the Fair Value of such asset on the date of distribution, as determined by
the Members; and

(4) The Gross Asset Value of any Company assets may be increased (or decreased)
by the Members to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations §1.704-1(b)(2)(iv)(m) and Section 4.5(h) hereof.

If the Gross Asset Value of an asset has been determined or adjusted hereunder,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Income and
Losses.

“Income” and “Loss” means, respectively, for each Fiscal Year or other period,
an amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a), except that for this purpose
(i) all items of income, gain, deduction or loss required to be separately
stated by Code Section 703(a)(1) shall be included in taxable income or loss;
(ii) tax exempt income shall be added to taxable income or loss; (iii) any
expenditures described in Code Section 705(a)(2)(B) (or otherwise treated in a
similar manner) and not otherwise taken into account in computing taxable income
or loss shall be subtracted; (iv) in the event the Gross Asset Value of any
Company asset is adjusted pursuant to subparagraphs (2) or (3) of the definition
of Gross Asset Value hereunder, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Income or Losses; (v) gain or loss resulting from any disposition of a
Company asset with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the Gross Asset Value of
the asset disposed of, notwithstanding that the adjusted tax basis of such asset
differs from its Gross Asset Value; (vi) in lieu of the depreciation,
amortization and other cost recovery deductions taken into account in computing
such taxable income or loss, there shall be taken into account Depreciation for
such Fiscal Year or other period computed in accordance with the definition of
Depreciation contained herein; (vii) to the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 734(b) or 743(b) is
required by Treasure Regulations §1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s Interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Income or Losses, and (viii) notwithstanding any other provision of
this definition, taxable income or loss shall be adjusted to eliminate the
impact of any item of income or loss specifically allocated in Article IV.

“Indemnified Parties” has the meaning set forth in Section 7.6.2.

“Indemnified Party” has the meaning set forth in Section 7.6.4.

“Indemnifying Party” has the meaning set forth in Section 7.6.4.

“Interest” refers to all of a Member’s right and interest in the Company in its
capacity as a Member.

“Intellectual Property” has the meaning set forth in Section 11.4.

“Irving Facility” means the facility owned by Cargill and located in Portland,
Oregon which is leased to Company.

“Kalama Facility” means the facility owned by the Port of Kalama in Kalama,
Washington and which is leased to CHS and subleased to Company.

“Law” means any federal, state, or local law, rule, regulation or ordinance.

“Liquidation Proceeds” shall have the meaning set forth in Section 10.2.

“Losses” has the meaning set forth in Section 7.6.1.

“Managers” means the Person or Persons designated as Managers of the Company in
the Certificate of Formation or those Persons subsequently chosen as the
Managers of the Company from time to time pursuant to Article V.

“Members” means those Persons who are members of the Company from time to time,
including any Substitute Members. The initial Members of the Company shall be
those Persons listed in the preamble of this Agreement.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations §1.704-2(i)(3).

“Member Nonrecourse Debt” shall have the same meaning as partner nonrecourse
debt set forth in Treasury Regulations §1.704-2(b)(4).

“Member Nonrecourse Deductions” shall have the same meaning as partner
nonrecourse deductions set forth in Treasury Regulations §1.704-2(i)(2).
Generally, the amount of Member Nonrecourse Deductions with respect to a Member
Nonrecourse Debt for a Fiscal Year equals the excess, if any, of the net
increase, if any, in the amount of the Member Minimum Gain attributable to such
Member Nonrecourse Debt during that Fiscal Year over the aggregate amount of any
distributions during that Fiscal Year to the Member that bears the economic risk
of loss for such Member Nonrecourse Debt to the extent distributions are from
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Minimum Gain determined in accordance with Treasury Regulations
§1.704-2(i).

“Nonrecourse Deduction” shall have the same meaning as nonrecourse deductions
set forth in Treasury Regulations §§ 1.704-2(b)(1) and 1.704-2(c). Generally,
the amount of Nonrecourse Deductions for a Fiscal Year equals the excess, if
any, of any increase, if any, in the amount of Company Minimum Gain during that
Fiscal Year over the aggregate amount of any distributions during that Fiscal
Year of proceeds of a Nonrecourse Liability that are allocable to an increase in
Company Minimum Gain, determined according to the provisions of Treasury
Regulations §1.704-2(c) and (h).

“Nonrecourse Liability” means a Company liability with respect to which no
Member bears the economic risk of loss as determined under Treasury Regulations
§§ 1.752-1(a)(2) and 1.752-2.

“Offer” has the meaning set forth in Section 9.2.1.

“Oilseeds” shall mean bulk soybeans.

“Other Member” has the meaning set forth in Section 9.2.1.

“PNW” means the states of Oregon and Washington USA.

“Percentage Interest” means, with respect to any Member, such Member’s
Percentage Interest in the Company, including such Member’s percentage of the
net income, gain, loss, deduction and credits of the Company. The Percentage
Interest for each Member, prior to any adjustments thereto required by the
provisions of this Agreement, shall be as follows:

         
CARGILL, INCORPORATED
    50 %
CHS Inc.
    50 %

Unless otherwise expressly set forth in this Agreement, no changes shall be made
to the Members’ Percentage Interests set forth above without the unanimous
written consent of the Members.

“Person” means any individual, partnership, corporation, cooperative, trust or
other entity.

“Property” means all properties and assets that the Company may own or otherwise
have an interest in from time to time.

“Receiving Party” has the meaning set forth in Section 11.1

“Related Party Transactions” has the meaning set forth in Section 15.1.

“Selling Member” has the meaning set forth in Section 9.2.

“Tacoma Facility” means the facility owned by the Port of Tacoma in Tacoma,
Washington and which is leased to Cargill.

“Tacoma Facility Sublease” shall have the meaning set forth in Section 2.9.1.

“Tax Matters Member” shall have the meaning set forth in Section 8.11.

“Treasurer” has the meaning set forth in Section 6.3.

“Treasury Regulations” means the regulations promulgated by the Treasury
Department with respect to the Code, as such regulations are amended from time
to time, or corresponding provisions of future regulations.

“Wheat” means any and all classes of bulk wheat.

1.2 Interpretation. Words of the masculine gender shall be deemed to include the
feminine and neuter genders, and vice versa, where applicable. Words of the
singular number shall be deemed to include the plural number, and vice versa,
where applicable.

ARTICLE II
ORGANIZATION

2.1 Principal Office. The principal office of the Company shall be located at
5500 Cenex Drive, Inver Grove Heights, Minnesota 55077 or at such other place(s)
as the Managers may determine from time to time.

2.2 Registered Agent. The Company shall maintain a registered office at c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The name and address of the Company’s registered
agent is the Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801.



2.3   Business Purpose.

2.3.1 The Company will have all of the powers and authority granted by the Act,
any other Law and this Agreement necessary, appropriate, advisable or convenient
to the conduct, promotion or attainment of the Business Purpose of the Company.
The Company may not conduct, however, any business or activities outside the
scope of the Business Purpose.

2.3.2 The scope of the Business Purpose may be modified only upon the written
agreement of all Members.

2.4 Term. The Company shall continue in existence for twenty five (25) years
from the Effective Date unless earlier terminated in accordance with this
Agreement or the Act or unless otherwise extended by the written mutual
agreement of the Members.

2.5 No Liability of Members, Representatives and Officers. No Member or its
representative or officer, solely by reason of such status, shall be liable,
under a judgment, decree or order of a court, or in any other manner, for any
debt, obligation or liability of the Company, whether arising in contract, tort
or otherwise, or for the acts or omissions of any other Member or its
representative or officer. The failure of the Company to observe any formalities
or requirements relating to the exercise of its powers or management of its
business or affairs under this Agreement or the Act shall not be grounds for
imposing liability on the Members, or representatives or officers of a Member,
for liabilities of the Company.

2.6 Interest Not Acquired for Resale. Each Member warrants to the Company and
the other Members that: (a) the Member is duly organized, validly existing, and
in good standing under the laws of its state of organization and that it has the
requisite power and authority to execute this Agreement and to perform its
obligations hereunder; (b) the Member is acquiring an Interest for such Member’s
own account as an investment and with no intent to distribute such Interest; and
(c) the Member acknowledges that the Interests have not been registered under
the Securities Act of 1933 or any state securities laws, and such Member’s
Interest may not be resold or transferred by it except in accordance with this
Agreement, the Act and all applicable Law.

2.7 Adoption of Business Plan. At least sixty (60) days prior to the beginning
of each Fiscal Year, the Board of Managers shall adopt a business plan (the
“Business Plan”) for such Fiscal Year, which may be amended from time to time;
provided, however, that the Board of Managers shall adopt an initial Business
Plan within thirty (30) days after the Effective Date. The Business Plan shall
include an annual budget for revenues, expenses, working capital reserves and
capital expenditures; any additional capital contributions anticipated to be
required for the operation of the Company’s Business; and such other
information, plans and strategies as the Managers deem advisable. If the Board
of Managers fail to adopt a Business Plan for any Fiscal Year as required
hereunder, the Business Plan previously in effect shall continue in effect until
a new Business Plan has been adopted.

2.8 Scope of Company Business. The Company business shall be limited to the
Business Purpose. The Company intends to source Feedgrains, Oilseeds, Wheat and
By-Products primarily from its Members and its Members intend to supply
Feedgrains, Wheat, Oilseeds and By-Products on market terms from their grain
originating facilities and, in the case of CHS, its affiliated cooperatives from
which it purchases such Feedgrains and Oilseeds, Wheat and By-Products
customarily tributary to the Pacific Northwest, United States (“PNW”) export
market.

2.9 Leased Property. In order to facilitate the ability of the Company to
transport and handle the Feedgrains, Oilseeds, Wheat and By-Products which it
intends to market into export channels, TEMCO has entered into the following
sublease and lease agreements:

2.9.1 Sublease Agreement between Cargill and Temco, dated (the “Tacoma Facility
Sublease”). The Tacoma Facility Sublease shall terminate on the termination,
expiration or dissolution of the Company or as otherwise provided for in the
Tacoma Facility Sublease, and all rights to the Tacoma facility shall revert to
Cargill, unless otherwise agreed by the Members. In the event that the Tacoma
Facility Sublease terminates or expires in accordance with its terms prior to
the termination, expiration or dissolution of the Company, Cargill shall pay to
the Company the then book value (net of accumulated depreciation) of all capital
improvements and/or repairs made by Company to the Tacoma Facility and which
have been authorized to be made by the Company’s Board of Managers.

2.9.2 Sublease Agreement between CHS and Temco, dated February 1, 2012(the
“Kalama Facility Sublease”). The Kalama Facility Sublease shall terminate on the
termination, expiration or dissolution of the Company or as otherwise provided
for in the Kalama Facility Sublease, and all rights to the Kalama Facility shall
revert to CHS following such termination, expiration or dissolution unless
otherwise agreed by the Members. In the event that the Kalama Facility Sublease
terminates or expires in accordance with its terms prior to the termination,
expiration or dissolution of the Company, CHS shall pay to the Company the then
book value (net of accumulated depreciation) of all capital improvements and/or
repairs made by Company to the Kalama Facility and which have been authorized to
be made by the Company’s Board of Managers.

2.9.3 Lease Agreement between Cargill and Temco, dated February 1, 2012(the
“Irving Facility Lease”). The Irving Facility Lease shall terminate on the
termination, expiration or dissolution of the Company or as otherwise provided
for in the Irving Facility Lease, and all rights to the Irving Facility shall
revert to Cargill, unless otherwise agreed by the Members. In the event that the
Irving Facility Lease terminates or expires in accordance with its terms prior
to the termination, expiration or dissolution of the Company, Cargill shall pay
to the Company the then book value (net of accumulated depreciation) of all
capital improvements and/or repairs made by Company to the Irving Facility and
which have been authorized to be made by the Company’s Board of Managers.

2.10 Exclusivity in the Pacific Northwest.

2.10.1 Each Member agrees to commit all of its Feedgrains, Wheat, Oilseeds and
By-Product origination that are tributary to the PNW for export to the Company.
Whether origination is tributary to the PNW for export shall be based upon what
is the best market (i.e., what is the best net value to the Member originating
and selling the grain) for such grain at the time the grain is to be liquidated.
If markets offer equal value, origination shall be split equally between the
markets, unless doing so negatively impacts the net value to the Member. The
Members shall transfer grain to the Company at the market price for such grain.

2.10.2 Each Member further agrees that the Company shall be the exclusive
export-marketing vehicle for it and its Affiliates for Feedgrains, Oilseeds, and
Wheat exported through the PNW. In the case of By-Products, the Company shall be
the exclusive export-marketing vehicle for it and its Affiliates for bulk
By-Products, when at least one of the Company’s facilities (Tacoma Facility,
Kalama Facility, Irving Facility) is physically capable of handling such
By-Products. The Company will, in turn, use its best efforts offer the Members a
right of first refusal on all FOB PNW Feedgrains, Oilseeds, Wheat and
By-Products before selling such grain to third parties.

2.10.3 Upon request of a Member, the other Member shall provide information
reasonably requested to the requesting Member to verify compliance with the
terms of this Section 2.10.

2.11 Insurance. The Company shall ensure that commercial general liability,
property insurance and other necessary insurance coverage, with deductibles and
limits as established and approved by the Board of Managers, is purchased and
maintained on the Tacoma Facility, the Kalama Facility and the Irving Facility.
The coverage, limits and deductibles shall not be changed without the approval
of the Board of Managers.

ARTICLE III
CONTRIBUTIONS AND LOANS

3.1 Capital Contributions.

3.1.1 The Members agree that the Company shall meet its capital needs through
the borrowing of funds as provided in Section 8.3 and that unless specifically
agreed to by the Members and except as set forth in this Section 3.1, the
Members shall not be obligated to make any additional capital contributions to
the Company. However, if the Board of Managers determine that additional capital
contributions are appropriate or necessary for the Company, the General Manager
shall, by written notice, call for such additional contributions to the capital
of the Company as the Board of Managers determine should be made by the Members.
Within a period of time determined by the Board of Managers, not to exceed
thirty (30) days following the delivery of such notice, each Member shall
contribute, in cash, to the capital of the Company an amount (“Additional
Contribution”) equal to such Member’s Percentage Interest multiplied by the
aggregate additional capital contribution as called for by the Board of
Managers.

3.1.2 No interest shall accrue on any Member’s Capital Account. A Member shall
not be entitled to withdraw any part of its capital in the Company or to receive
any capital distribution from the Company except as part of a distribution of
capital agreed to by the Board of Managers as hereinafter defined or as provided
in Article VIII.

3.1.3 All capital contributions and other payments required or permitted to be
made by a Member under this Agreement shall be either in cash or, at the request
of any Member and if agreed to by the Board of Managers, on such conditions and
for such fair value as the Board of Managers as hereinafter defined shall so
determine, in kind.

3.1.4 If a Member (a “Delinquent Member”) shall fail to make when due a
contribution required pursuant to this Agreement, the other Member (the
“Contributing Member”) may, in its sole discretion, advance all or part of that
amount to the Company. Such advance shall be deemed to be a demand loan by the
contributing Member to the Delinquent Member at an interest rate equal to 2% in
excess of the Prime Rate for the period during which the advance is outstanding.
This loan shall be repaid, together with such interest, by the Delinquent Member
promptly upon demand from any funds of the Delinquent Member, including, without
limitation, any distribution from the Company which would otherwise be payable
to the Delinquent Member. Unless and until the Delinquent Member makes such
repayment, the Company shall make no cash distribution to such Member (except
that a cash distribution shall be applied to make such repayment and the balance
then made to the formerly Delinquent Member). The Contributing Member to which
such debt is due (or to which a debt pursuant to Article VIII is due) shall have
a security interest in the Interest of the Delinquent Member to secure such
amounts owed to it, and such security interest is hereby granted by each Member.
To the extent that the principal amount of the delinquency is repaid, the
principal amount of such repayment (excluding any interest) shall be deemed a
contribution to the capital of the Company by the Delinquent Member and shall be
reflected as such in the Capital Account of the Delinquent Member.

3.1.5 CHS has been exploring the feasibility of expanding the Kalama Facility
(the “Expansion”) and has been obtaining bids for such expansion. In the event
that CHS and Cargill are unable to agree on the terms of such expansion –
including financial terms — CHS shall have the right, but not the obligation, to
complete the Expansion without Cargill’s or the Company’s financial
contribution. Upon completion of the Expansion, the Members agree to renegotiate
the rent payments set forth in the Kalama Facility Sublease to reflect any
increased projected cash flows at the Kalama Facility due to the Expansion, or
as otherwise agreed by the Members.    

3.2 Capital Accounts. A separate Capital Account shall be maintained for each
Member in accordance with Treasury Regulations §1.704-1(b)(2)(iv). Each Member’s
Capital Account shall be (a) increased by: (i) the amount of any cash and the
Gross Asset Value of property contributed to the Company by such Member. (net of
liabilities secured by such contributed property that the Company is considered
to assume or take subject to under Code Section 752), (ii) allocations to such
Member, pursuant to Article IV, of Company income and gain (or items thereof),
and (iii) to the extent not already netted out under clause (b)(ii) below, the
amount of any Company liabilities assumed by the Member or which are secured by
any property distributed to such Member; and (b) decreased by: (i) the amount of
cash distributed to such Member by the Company, (ii) the Gross Asset Value of
property distributed to such Member (net of liabilities secured by such
distributed Property that such Member is considered to assume or take subject to
under Code Section 752), (iii) allocations to such Member, pursuant to
Article IV, of Company loss and deduction (or items thereof), and (iv) to the
extent not already netted out under clause (a)(ii) above, the amount of any
liabilities of the Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.

In the event any Interest in the Company is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred Interest.

In the event Property is subject to Code § 704(c) or is revalued on the books of
the Company in accordance with the first paragraph of this Section 3.2 and
pursuant to Treasury Regulations §1.704-1(b)(2)(iv)(f), the Capital Accounts
shall be adjusted in accordance with Treasury Regulations §1.704-1(b)(2)(iv)(g)
for allocations to the Members of depreciation, amortization and gain or loss,
as computed for “book” purposes (and not tax purposes) with respect to such
Property.

The foregoing provisions of this Section 3.2 and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations §§ 1.704-1(b) and 1.704-2, and shall be interpreted
and applied in a manner consistent with such Treasury Regulations. In the event
the Board of Managers determine that it is prudent or advisable to modify the
manner in which the Capital Accounts, or any increases or decreases thereto, are
computed in order to comply with such Treasury Regulations, the Board of
Managers may cause such modification to be made, provided that it is not likely
to have a material effect on the amounts distributable to any Member upon the
dissolution of the Company. In addition, the Members may amend this Agreement in
order to comply with such Treasury Regulations as provided in Section 4.5(k)
below.

3.3 Capital Withdrawal Rights, Interest and Priority. Prior to the dissolution
and termination of the Company, no Member shall be entitled to withdraw or
reduce such Member’s Capital Account or to receive any distributions from the
Company, except as provided in Articles IV and IX. No Member shall be entitled
to receive or be credited with any interest on the balance in such Member’s
Capital Account at any time. Except as may be otherwise expressly provided
herein, no Member shall have any priority over any other Member as to the return
of the balance in such Member’s Capital Account.

ARTICLE IV
ALLOCATIONS AND DISTRIBUTIONS

4.1 Non-Liquidation Cash Distributions. Any Available Cash shall be distributed
as may be agreed to by the Board of Managers, to the Members in accordance with
their respective Percentage Interests as of the end of such Fiscal Year and at
such other times as may be agreed to by the Board of Managers.

4.2 Liquidation Distributions. Liquidation Proceeds shall be distributed in the
following order of priority:

4.2.1 To the payment of debts and liabilities of the Company (including to
Members to the extent otherwise permitted by law) and the expenses of
liquidation; then

4.2.2 To the setting up of such reserves as the Person required or authorized by
law to wind up the Company’s affairs may reasonably deem necessary or
appropriate for any disputed, contingent or unforeseen liabilities or
obligations of the Company, if any, provided that any such reserves shall be
paid over by such Person to an independent escrow agent, to be held by such
agent or its successor for such period as such Person shall deem advisable for
the purpose of applying such reserves to the payment of such liabilities or
obligations and, at the expiration of such period, the balance of such reserves,
if any, shall be distributed as hereinafter provided; then

4.2.3 To the Members in accordance with and to the extent of the positive
balances in their respective Capital Accounts after taking into account the
allocation of all Income or Loss pursuant to this Agreement for the Fiscal
Year(s) in which the Company is liquidated until such Capital Accounts are
reduced to zero; then

4.2.4 Any remainder to the Members in proportion to their Percentage Interests.

4.3 Profits, Losses and Distributive Shares of Tax Items. The Company’s Income
or Loss, as the case may be, for each Fiscal Year of the Company, as determined
in accordance with such method of accounting as may be adopted for the Company
pursuant to Article VII, shall be allocated to the Members for both financial
accounting and income tax purposes as set forth in this Article IV, except as
otherwise provided for herein or unless the Members unanimously agree otherwise.

4.4 Allocation of Income, Loss and Credits.

4.4.1 Income or Loss (other than from liquidation transactions) and Credits for
each Fiscal Year shall be allocated among the Members in accordance with their
respective Percentage Interests. To the extent there is a change in the
respective Percentage Interests of the Members during the year, Income, Loss and
Credits shall be allocated among the pre-adjustment and post-adjustment periods
as provided in Section 4.5(l).

4.4.2 Income or Loss from liquidation transactions shall be allocated among the
Members in accordance with their respective Percentage Interests.

4.5 Special Rules Regarding Allocation of Tax Items. Notwithstanding the
foregoing provisions of Article IV, the following special rules shall apply in
allocating the Income or Loss of the Company:

(a) Code Section 704(c) and Revaluation Allocations. In accordance with Code
§ 704(c) and the Treasury Regulations thereunder, Income, gain, Loss and
deduction with respect to any Property contributed to the capital of the Company
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Gross Asset Value at the time of
contribution using such method of allocation as permitted under the applicable
Treasury Regulations as agreed by the Members. In the event of the adjustments
to Members’ Capital Account(s) pursuant to Section 3.2 (hereinafter referred to
as a “Revaluation”), subsequent allocations of Income, gain, Loss and deduction
with respect to such property shall take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its Fair Value immediately after the adjustment in the same manner as under
Code § 704(c) and the Treasury Regulations thereunder. If as a result of a
Revaluation, Company Minimum Gain is reduced, the reduction of such Company
Minimum Gain shall be added back to the net decrease or increase in Company
Minimum Gain otherwise determined. Any elections or other decisions relating to
such allocations shall be made by the Board of Managers in a manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section 4.5(a) are solely for income tax purposes and shall not
affect, or in any way be taken into account in computing, any Member’s Capital
Account or share of Income or Loss, pursuant to any provision of this Agreement.

(b) Minimum Gain Chargeback. Notwithstanding any other provision of this
Article IV, if there is a net decrease in Company Minimum Gain during a Fiscal
Year or other taxable period, each Member shall be allocated items of Income and
gain for such year (and, if necessary, for subsequent years) in proportion to,
and to the extent of, an amount equal to the greater of: (1) the portion of such
Member’s share of the net decrease in Company Minimum Gain during such year that
is allocable to the disposition of Company property subject to Nonrecourse
Liabilities; or (2) if such Person would otherwise have an Adjusted Capital
Account Deficit at the end of such year, an amount sufficient to eliminate such
Member’s Adjusted Capital Account Deficit. The items to be allocated shall be
determined in accordance with Treasury Regulations §1.704-2(g). For purposes of
this Section 4.5(b) only, each Member’s Adjusted Capital Account Deficit shall
be determined prior to any other allocations pursuant to this Article IV with
respect to such Fiscal Year and without regard to any net decrease in Member
Minimum Gain during such Fiscal Year. The foregoing provisions of this
Section 4.5(b) are intended to comply with Treasury Regulations §1704-2(f) and
shall be interpreted and applied in a manner consistent with such regulation.

A Member’s share of Company Minimum Gain shall be, as of the relevant time, the
excess of (u) the sum of Nonrecourse Deductions allocated to such Member and the
aggregate distributions to such Member of Nonrecourse Liability proceeds
allocable to an increase in Company Minimum Gain, over (v) the sum of the
Member’s aggregate share of the net decreases in Company Minimum Gain, including
decreases from Revaluations. In computing the above, amounts allocated or
distributed to the Member’s predecessor-in-interest shall be taken into account.

(c) Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Article IV other than Section 4.5(b), if there is a net decrease in Member
Minimum Gain during a Fiscal Year or other taxable period, each Member who has a
share of the Member Minimum Gain attributable to such Member Nonrecourse Debt
shall be allocated items of Income and gain for such year (and, if necessary,
for subsequent years) in proportion to, and to the extent of, an amount equal to
the greater of: (1) the portion of such Member’s share of the net decrease in
Member Minimum Gain attributable to such Member Nonrecourse Debt during such
year that is allocable to the disposition of Company property subject to such
Member Nonrecourse Debt; or (2) if such Person would otherwise have an Adjusted
Capital Account Deficit at the end of such year, an amount sufficient to
eliminate such Member’s Adjusted Capital Account Deficit. The items to be
allocated shall be determined in accordance with Treasury Regulations
§1.704-2(i)(4) and (5). For purposes of this Section 4.5(c) only, each Member’s
Adjusted Capital Account Deficit shall be determined prior to any other
allocations pursuant to this Article IV with respect to such Fiscal Year, other
than allocations of Company Minimum Gain pursuant to Section 4.5(b) hereof. The
foregoing provisions of this Section 4.5(c) are intended to comply with Treasury
Regulations §1.704-2(i)(4) and shall be interpreted and applied in a manner
consistent with such regulation.

(d) Qualified Income Offset. In the event any Member unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulations
§1.704.1(b)(2)(ii)(d)(4), (5) or (6), which causes or increases such Member’s
Adjusted Capital Account Deficit, items of Company Income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate such Adjusted Capital Account Deficit as quickly as possible, provided
that an allocation under this Section 4.5(d) shall be made if and only to the
extent such Member would have an Adjusted Capital Account Deficit after all
other allocations under this Article IV have been made. It is intended that this
Section 4.5(d) be interpreted to comply with the alternate test for economic
effect set forth in Treasury Regulations §1.704-1(b)(2)(ii)(d).

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year or other
period shall be allocated to the Members in proportion to their Percentage
Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deduction shall be
allocated to the Member who bears the risk of loss with respect to the loan to
which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulations §1.704-2(i)(1).

(g) Curative Allocations. Any special allocations of items of Income, gain,
deduction or Loss pursuant to Sections 4.5(b), (c), (d), (e) and (f) shall be
taken into account in computing subsequent allocations of income and gain
pursuant to this Article IV, so that the net amount of any items so allocated
and all other items allocated to each Member pursuant to this Article IV shall,
to the extent possible, be equal to the net amount that would have been
allocated to each such Member pursuant to the provisions of this Article IV if
such adjustments, allocations or distributions had not occurred. No allocations
pursuant to Sections 4.5(b) and (c) shall be made prior to the Fiscal Year or
other taxable period during which there is a net decrease in Company Minimum
Gain or Member Minimum Gain, respectively, and in any such case then only to the
extent necessary to avoid the potential distortion. In addition, allocations
pursuant to this Section 4.5(g) with respect to Nonrecourse Deductions in
Section 4.5(e) and Member Nonrecourse Deductions in Section 4.5(f) shall be
deferred to the extent the Members reasonably determine that such allocations
are likely to be offset by subsequent allocations of Company Minimum Gain or
Member Minimum Gain, respectively.

(h) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code §§ 734(b) or 743(b) is required,
pursuant to Treasury Regulations §§ 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its interest in the Company, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company if Treasury Regulations §1.704-1(b)(2)(iv)(m)(2)
applies, or to the Member to whom such distributions was made in the event that
Treasury Regulations §1.704-1(b)(2)(iv)(m)(4) applies.

(i) Loss Allocation Limitation. Notwithstanding the other provisions of this
Article IV, unless otherwise agreed to by the Managers, no Member shall be
allocated Loss in any Fiscal Year or other taxable period that would cause or
increase an Adjusted Capital Account Deficit as of the end of such Fiscal Year
or other taxable period.

(j) Share of Nonrecourse Liabilities. Solely for purposes of determining a
Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company within the meaning of Treasury Regulation §1.752-3(a)(3), each Member’s
Interest in Company profits is equal to such Member’s respective Percentage
Interest.

(k) Compliance with Treasury Regulations. The foregoing provisions of this
Section 4.5 are intended to comply with Treasury Regulations §§ 1.704-1(b),
1.704-2 and 1.752-1 through 5, and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.

(l) General Allocation Provisions. Except as otherwise provided in this
Agreement, all items that are components of Income or Loss shall be divided
among the Members in the same proportions as they share such Income or Loss, as
the case may be, for the year. For purposes of determining the Income, Loss or
any other items for any period, Income, Loss or any such other items shall be
determined on a daily, monthly or other basis, on an accrual method of
accounting. . Notwithstanding anything herein to the contrary, if in the
determination of the Board of Managers or the Tax Matters Partner, any Member
should be treated as having made any contribution to the capital of the Company
with respect to services or the use of property, or a contribution of assets to
the Company other than as provided herein, unless the Board of Managers
determines otherwise, corresponding items of deduction, income, gain or loss to
the Company shall be specially allocated as of offset to the Member determined
to have made such contribution, to the extent necessary to preserve the Members’
intended economic arrangement

4.6 Withholding of Distributions. Notwithstanding any other provision of this
Agreement, the Board of Managers (or any Person(s) required or authorized by law
to wind up the Company’s affairs) may determine in their absolute discretion,
when in their opinion it is in the best interest of the Company, to suspend or
restrict distributions.

4.7 No Priority. Except as may be otherwise expressly provided herein, no Member
shall have priority over any other Member as to Company Income, gain, Loss,
Credits and deductions or distributions.

4.8 Tax Withholding. Notwithstanding any other provision of this Agreement, the
Board of Managers are authorized to take any action that they determine to be
necessary or appropriate to cause the Company to comply with any withholding
requirements established under any federal, state or local tax law, including,
without limitation, withholding on any distribution to any Member. For all
purposes of this Article IV, any amount withheld on any distribution and paid
over to the appropriate governmental body shall be treated as if such amount had
in fact been distributed to the Member.

ARTICLE V
MANAGEMENT OF THE COMPANY

5.1 Board of Managers. Except as reserved to the Members in this Agreement or
delegated to an Officer, the business and affairs of the Company shall be
managed under the direction of the Board of Managers (“Board of Managers”), and
the Board of Managers shall have power and authority to manage and direct the
business and affairs of the Company Approval by or actions taken by the Board of
Managers in accordance with this Agreement shall constitute approval or action
by the Company.

5.2 Designation of Managers. The Board of Managers shall at all times consist of
eight (8) Managers. Four Managers shall be appointed by Cargill and four
Managers shall be appointed by CHS and each Member may appoint such alternate
Managers as such Member deems advisable. Each of the Members may appoint or
replace any or all of its Managers or alternate Managers of the Board of
Managers by written notice to the Company and the other Member. Each of the
Members shall at all times maintain in effect the appointment of at least one
(1) Manager. Each Manager shall serve for indefinite terms at the pleasure of
the appointing Member. The Managers of the Company, as appointed by each Member,
are set forth on Exhibit 5.2.

5.3 Powers of the Managers. In addition to the powers and authorities conferred
upon them by this Agreement, the Certificate of Formation and the Act, the Board
of Managers may exercise all of the powers of the Company, and do all such
lawful acts and things, that are not by statute or by the Certificate of
Formation or by this Agreement directed or required to be exercised or done by
the Members. Notwithstanding the foregoing, except as provided below with
respect to the General Manager, the Managers individually are not agents of the
Company and do not have any authority to take any actions or execute any
instruments on behalf of the Company or otherwise act for or bind the Company.

5.4 Meetings.

5.4.1 The Board of Managers shall meet not less three times annually at such
times and places as it may determine. Meetings of the Board of Managers may be
called by one (1) Manager. Notice of each meeting of the Board of Managers shall
be sent by facsimile (with confirmation receipt) or mail or delivered
personally, or by telephone, to each regular and alternate Manager not later
than ten (10) Business Days before the date on which the meeting is to be held.
The Manager(s) entitled to notice of meetings may waive such notice.

5.4.2 The attendance of three (3) Managers from each Member shall constitute a
quorum for the transaction of business of the Board of Managers. Each Manager at
the meeting shall be entitled to one vote for each matter to be voted upon by
the Board of Managers. Any decision or approval before the Board of Managers
shall be taken by majority vote of those of the Board of Managers present or
participating in a meeting at which a quorum is present; provided, however, no
action shall be authorized unless at least one (1) Manager appointed by each
Member votes affirmatively on such action. The failure of the Board of Managers
to authorize action with respect to any matter pursuant to the foregoing
sentence shall constitute a Deadlock pursuant to Section 5.6.

5.4.3 The General Manager shall act as chairperson of meetings of the Board of
Managers. Minutes of all meeting shall be prepared by the Secretary and shall be
distributed to all regular Managers (and alternate Managers if present at a
meeting) within thirty (30) days following any meeting.

5.5 Fundamental Issues. No action may be taken or decision made which binds the
Company by the General Manager, any Member on behalf of the Company, or the
Company, with regard to any of the Fundamental Issues without the vote (or
written consent) of the Board of Managers in accordance with Section 5.4.2.
Fundamental Issues shall include decisions and actions on the following matters,
and such other matters as may be deemed Fundamental Issues, from time to time,
by the Board of Managers:

(a) calls for Additional Contributions or guarantees hereunder;

(b) the issuance of any notes, bonds, debentures or other obligations by the
Company, or the incurrence of or assumption of any indebtedness if, after giving
effect thereto, the aggregate principal amount of all such indebtedness of the
Company, other than indebtedness previously approved by the Board of Managers
(including, without limitation, the utilization by the Company of lines of
credit previously approved by the Board of Managers for the purpose of financing
the business of the Company in the ordinary course), would either (i) exceed the
amounts specifically provided therefor and sufficiently identified in the
Company’s current annual budgets referred to in Sections 5.5(p) and 8.1, or
(ii) result in direct or indirect liability on either or both of the Members for
repayment of such indebtedness;

(c) any acquisition, disposition, sale, conveyance, lease, sublease, exchange or
other disposition of any interest in the Tacoma Facility other than the sublease
contemplated by Section 2.9 hereof; in the Kalama Facility other than the
sublease contemplated in Section 2.9 hereof; or in the Irving Facility other
than the lease contemplated in Section 2.9 hereof ;

(d) the acquisition, disposition, sale, conveyance, lease, sublease, exchange or
other disposition of real property having a value greater than a threshold
amount to be determined by the Board of Managers;

(e) the acquisition, disposition, sale, conveyance, lease, sublease, exchange or
other disposition of personal property, other than agricultural commodities
traded in the ordinary course of business, with a value greater than a threshold
amount to be determined by the Board of Managers;

(f) investing in any Person;

(g) the establishment of trading position limits for agricultural commodities
traded by the Company;

(h) the making of loans or provision of guaranties, or the extension or pledge
of credit to others, except endorsements and extensions of credit in the
ordinary course of business;

(i) the sale of any equity interests (or operation, warrant, conversion in
similar rights with respect thereto) in the Company;

(j) the selection, appointment, remuneration, removal and determination of the
terms and conditions of employment agreements of officers, executives and key
employees of the Company;

(k) the payment of bonuses and perquisites to officers, executives and key
employees of the Company;

(l) the confession of any judgment against the Company or the creation,
assumption, incurrence, or suffering to be created, assumed or incurred or to
exist of, any encumbrance upon any of the assets or property of the Company, or
the acquisition or holding or agreement to acquire or hold such property or
assets subject to any encumbrance other than (i) liens for taxes not yet due or
which are being contested in good faith by appropriate proceedings, and
(ii) other minor encumbrances incidental to the conduct of the business of the
Company or the ownership of its property and assets which are not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Company;

(m) the compromise or submission to arbitration (other than by contract
specifically providing for arbitration) or litigation of any claim due, or any
dispute or controversy involving the Company for any claim, dispute or
controversy in excess of any amount to be determined by the Board of Managers;

(n) the entering into of any contract or commitment (other than those contracts
made in the ordinary course of business) involving aggregate expenditures in
excess of an amount to be determined by the Board of Managers;

(o) the entering into any contract or commitment (other than those commodity,
sales and purchase contracts made in the ordinary course of the Company’s grain
merchandising business) involving either Member, or any of their Affiliates;

(p) the approval of the annual business operating budget, capital expenditure
budget and business plan and the amount of Cash for Distribution and adoption of
other major financial policies of the Company;

(q) the approval of the opening financial statements of the Company as referred
to in Section 8.6;

(r) the appointment and removal of the independent third party accountants
(“Accountants”) for the Company;

(s) any material changes in the purposes of the Company beyond that expressly
contemplated by this Agreement as provided in Section 2.3;

(t) the voluntary dissolution and winding-up of the Company, provided, however,
that this provision shall in no way limit the rights of the Members under
Article X.

(u) any changes in the scope or method of operations or business policies of the
Company which is likely to materially increase the working capital or cash
requirements of the Company.

(v) approval of the credit policy applicable to export sales and any material
deviation therefrom.

5.6 Deadlock. If the Board of Managers cannot agree on any Fundamental Issue
within thirty (30) days following the Board of Managers’ meeting at which a
decision on such Fundamental Issue was sought, or within thirty (30) days of any
such Fundamental Issue being submitted to the Managers for approval, then such
matter shall be submitted to the Chief Operating Officer of CHS and the
appropriate Corporate Center Member of Cargill to resolve. If the above
mentioned executives of the Members are unable to resolve such deadlocked
Fundamental Issue within thirty (30) days following submission of the matter to
them for resolution, and such Fundamental Issue has or will have a material
adverse effect on the business of the Company, then the matter shall be
submitted to arbitration in accordance with Section 13.2 of this Agreement.

5.7 Subcommittees. The Board of Managers may appoint such subcommittees as it
deems advisable, each with an equal number of representatives from each Member.

5.8 Waiver of Notice. Whenever any notice is required to be given hereunder, a
written waiver thereof, signed by the Person entitled to such notice, whether
before or after the time stated therein, shall be deemed equivalent to notice.
Attendance or participation of a Person at a meeting shall constitute a waiver
of notice of such meeting, except when the Person attends or participates in a
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
regular meeting of the Managers need be specified in any written waiver of
notice, but the business to be transacted at, or the purpose of, any special
meeting of the Managers shall be specified in any written waiver of notice.

5.9 Meetings by Conference Telephone or Similar Communications Equipment.
Notwithstanding Section 5.4.1, any Manager may participate in a meeting by means
of conference telephone or similar communications equipment by means of which
all Persons participating in the meeting can hear each other, and participation
in a meeting pursuant hereto shall constitute presence in Person at such
meeting.

5.10 Action Without Meeting. Any action required, or permitted, to be taken at
any meeting of the Board of Managers may be taken without a meeting if written
or electronic consent thereto is given by all of the Managers and such written
or electronic consent is filed with the books and records of the Company.

5.11 Powers of Members. Notwithstanding anything contained in this Article V,
only the Members shall have the power and authority, and unanimous consent of
the Members shall be required, to (a) admit a new Member, except as provided in
Article IX; (b) amend or repeal this Agreement or the Certificate of Formation
or adopt a new limited liability company agreement; and (c) amend or repeal any
resolution of the Members which, by its terms, is not amendable or repealable.

ARTICLE VI
OFFICERS AND EMPLOYEES

6.1 The General Manager.

6.1.1 Cargill shall appoint the General Manager so long as the administration
and trading functions of the Company are predominantly operated out of CHS’
facilities. If the Company’s administration and trading functions are moved to
any Cargill facility, the General Manager shall be appointed by CHS. The General
Manager is hereby vested with such executive and financial authority as to
enable him to direct the business and affairs of the Company, subject to the
directions of the Board of Managers and in accordance with this Agreement and
the annual budget adopted by the Board of Managers. The General Manager shall be
authorized to execute documents within the scope of his authority on behalf of
the Company that will bind the Company without the necessity of obtaining the
signature of either of the Members. The General Manager shall be responsible for
the implementation of the various decisions of the Board of Managers and for the
day-to-day management and operation of the Company. The General Manager shall
regularly inform the Board of Managers of the Company’s ongoing activities. The
General Manager shall report to and take direction from the Board of Managers.
The General Manager shall enter into transactions on behalf of the Company
except that the General Manager is not authorized to take any action on a
Fundamental Issue unless the Board of Managers shall have approved such action
pursuant to Section 5.4.2.

6.1.2 The General Manager shall provide such reports on the Business and
performance of the Company as requested by the Board of Managers from time to
time.

6.2 Secretary. The Secretary shall be appointed by the Board of Managers. The
Secretary shall act as Secretary of all meetings of the Board of Managers, shall
keep the minutes thereof in the proper book or books to be provided for that
purpose, shall see that all notices required to be given by the Company are duly
given and served, shall have charge of the books, records and papers of the
Company relating to its organization and management as a Company, and shall see
that the reports, statements and other documents required by law are properly
kept and filed; and shall, in general, perform all the duties incident to the
office of Secretary and such other duties as from time to time may be assigned
to him by the Board of Managers and the General Manager.

6.3 Treasurer. The Board of Managers shall appoint the Treasurer. The Treasurer
shall report to the Board of Managers. The Treasurer shall perform all the
duties assigned to him by this Agreement including, without limitation,
(a) arranging for the Company to borrow funds pursuant to Section 8.3;
(b) submission to each Member of quarterly comparisons pursuant to
Section 8.1.2, current cash estimates pursuant to Section 8.2, and statements
relating to Emergency Needs pursuant to Section 8.2.2; (c) determination of the
amount of Cash for Distribution and the distribution of such Cash for
Distribution pursuant to Section 8.7; (d) causing to be prepared and given to
each Member un-audited financial statements pursuant to Section 8.6.2;
(e) having charge of, and being responsible for, all funds, securities and notes
of the Company; (f) receiving and giving receipts for moneys due and payable to
the Company from any sources whatsoever; (g) depositing all such moneys in the
name of the Company in such banks, trust companies or other depositaries as
shall be selected by the Board of Managers; (h) against proper vouchers, causing
such funds to be disbursed by checks or drafts on the authorized depositaries of
the Company, and being responsible for accuracy of the amounts of all moneys so
disbursed; (i) regularly entering or causing to be entered into books to be kept
by him or under his discretion full and adequate account of all moneys received
or paid by him for the account of the Company; (j) having the right to require,
from time to time, reports or statements giving such information as he may
desire with respect to any and all financial transactions of the Company from
the officers or agents transacting the same; and, (k) in general, all the duties
incident to the office of Treasurer and such other duties as from time to time
may be assigned to him by the Board of Managers or the General Manager.

6.4 Other Persons. The Board of Managers may appoint such other executive and
management employees, including Persons employed by Cargill or CHS, as it shall
from time to time deem appropriate, and may approve a plan for hiring of other
salaried employees including employees from Cargill and CHS.

6.5 Appointment and Removal of Officers and Employees. The Board of Managers
shall make the appointment and removal of officers and employees of the Company.
Either Member may request the removal of any officer or employee.

6.6 Affiliations. The officers, executives and other employees of the Company
may also be employees of the Members or their Affiliates, and shall not be
required (except as may be determined by the Board of Managers) to be full-time
employees of the Company. The Board of Managers and the Members will agree on
the designation of employees of the respective Members to be made available by
the respective Members for the purpose of providing marketing, transportation,
logistics, export administration, grain settlements, accounting and other
services, for and on behalf of the Company. Such designated employees shall at
all times remain employees of the respective Members. The duties performed by
such designated employees for and on behalf of the Company in conducting and
performing Company business shall be Company business activities. In
consideration of each of the Members making such employees available to the
Company, the Company shall pay to each of the Members the charges for services
by and other expenses incurred by such designated employees in performing
Company business and agreed by the Board of Managers as reflected in the
operating budget. The Company shall have the right to direct the action of such
designated employees in performance of their duties for and on behalf of the
Company. If the Company does not desire to maintain the services of any such
designated employee, the Company may so advise the respective Member employing
such designated employee and such Member shall cause the designated employee to
cease performing such services for and on behalf of the Company. Each Member
retains the right to fire its employees even if designated to the Company or to
transfer any such employee to other duties within the business of such Member;
provided, however, that such Member will cooperate with the Company to provide a
suitable replacement so that the services of like kind provided by such
dismissed or transferred employee will continue to be provided to the Company.

ARTICLE VII
COMPENSATION, LIABILITY, INDEMNIFICATION AND NON-COMPETITION

7.1 Compensation. No Manager will receive any compensation from the Company for
serving as Manager, and each Manager will be responsible for its own costs and
expenses in acting in such capacity.

7.2 Liability of Managers. Except in the case where the Managers are guilty of
fraud, gross negligence, misconduct, reckless disregard of duty or a criminal
act which is a felony, no Manager shall be liable to the Company or any Member
for any loss, damage, liability or expense suffered by the Company or any Member
on account of any action taken or omitted to be taken by him as a Manager.

7.3 Indemnification of Managers.

7.3.1 Subject to Subsection 7.3.4, the Company shall indemnify any Person who
was or is a party, or is threatened to be made a party, to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, other than an action by or in the right of the
Company, by reason of the fact that such Person is or was a Manager, manager,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a Manager, manager, officer, employee or agent of another
limited liability company, corporation, partnership, joint venture, trust or
other enterprise, against expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by such Person in connection with
such action, suit or proceeding, including attorneys’ fees, if such Person acted
in good faith and in a manner such Person reasonably believed to be in (or not
opposed to) the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe such Person’s conduct
was unlawful. The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Person did not
act in good faith and in a manner which such Person reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal action or proceeding, had reasonable cause to believe that such
Person’s conduct was unlawful.

7.3.2 Subject to Subsection 7.3.4, the Company shall indemnify any Person who
was or is a party, or is threatened to be made a party, to any threatened,
pending or completed action or suit by or in the right of the Company to procure
a judgment in its favor by reason of the fact that such Person is or was a
Manager, manager, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a Manager, manager, officer, employee
or agent of another limited liability company, corporation, partnership, joint
venture, trust or other enterprise against expenses actually and reasonably
incurred by such Person in connection with the defense or settlement of such
action or suit, including attorneys’ fees, if such Person acted in good faith
and in a manner such Person reasonably believed to be in (or not opposed to) the
best interests of the Company and except that no indemnification shall be made
in respect of any claim, issue or matter as to which such Person shall have been
adjudged to be liable to the Company unless and only to the extent that the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such Person is fairly and reasonably entitled to indemnity for such
expenses which the court shall deem proper.

7.3.3 To the extent that a Manager, manager, officer, employee or agent of the
Company has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in Subsections 7.3.1 and 7.3.2, or in defense of
any claim, issue or matter therein, such Manager, manager, officer, employee or
agent shall be indemnified against expenses actually and reasonably incurred by
such Person in connection therewith, including attorneys’ fees.

7.3.4 Any indemnification under Subsections 7.3.1 and 7.3.2, unless ordered by a
court, shall be made by the Company only as authorized in the specific case upon
a determination that indemnification of the Manager, manager, officer, employee
or agent is proper in the circumstances because such Manager, officer, employee
or agent has met the applicable standard of conduct set forth in
Subsections 7.3.1 and 7.3.2. The Board of Managers shall make such
determination.

7.3.5 Expenses incurred by a Manager or officer in defending a civil or criminal
action, suit or proceeding may be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of the Manager or officer to repay such amount if it is ultimately
determined that the Manager or officer is not entitled to be indemnified by the
Company as authorized in this Section 7.3. Such expenses may be so paid upon
such terms and conditions, if any, as prescribed by the Board of Managers.

7.3.6 The indemnification and advancement of expenses provided by, or granted
pursuant to, the other subsections of this Section 7.3 shall not be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled.

7.3.7 The Company may purchase and maintain insurance on behalf of any Person
who is or was a Manager, manager, officer, employee or agent of the Company, or
is or was serving at the request of the Company as a Manager, manager, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise against any liability
asserted against such Person and incurred by such Person in any such capacity,
or arising out of such Person’s status as such, whether or not the Company would
have the power to indemnify such Person against such liability under the
provisions of this Section 6.3.

7.3.8 For purposes of this Section 7.3, references to the “Company” shall
include, in addition to the limited liability company, any constituent company
or corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its Managers, managers, officers and
employees or agents, so that any Person who is or was a Manager, manager,
officer, employee or agent of such constituent entity, or is or was serving at
the request of such constituent entity as a Manager, manager, officer, employee
or agent of another limited liability company, corporation, partnership, joint
venture, trust or other enterprise, shall stand in the same position under this
Section 7.3 with respect to the resulting or surviving entity as such Person
would have with respect to such constituent entity if its separate existence had
continued.

7.3.9 For purposes of this Section 7.3, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed to a Person with respect to any employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a Manager, manager, officer, employee or agent of the Company which imposes
duties on, or involves services by, such Manager, manager, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner such Person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Company” as referred to in this
Section 7.3.

7.3.10 The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 7.3 shall, unless otherwise provided when authorized
or ratified, continue as to a Person who has ceased to be a Manager, manager,
officer, employee or agent and shall inure to the benefit of the heirs,
executors and administrators of such a Person.

7.4 Other Business Ventures. Except as otherwise provided herein, any Member may
engage in or possess an interest in other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the Company, and the Company and the Members shall have no rights by virtue
of this Agreement in and to such independent ventures or the income or profits
derived therefrom, and the pursuit of any such venture, even if competitive with
the business of the Company, shall not be deemed wrongful or improper. No Member
shall be obligated to present any particular investment opportunity to the
Company even if such opportunity is of a character that, if presented to the
Company, could be taken by the Company, and either Member shall have the right
to take for its own account (individually or as a partner or fiduciary) or to
recommend to others, any such particular investment opportunity.

7.5 Non-Solicitation Clause. During the duration of this Agreement each Member
represents that it will not, without agreement from the other Member, initiate
employment discussions with personnel employed by the other Member by direct
contact or through executive search firms, employment agencies, or other
indirect means, for so long as such personnel is employed by the Member and for
an additional six (6) months after such personnel leaves that Member’s employ.
It being understood that this would not apply in instances where personnel from
either Member are responding to general advertisements of job

7.6 Indemnification of Members and the Company.

7.6.1 Each Member shall hold harmless and indemnify the other Member, the other
Member’s Affiliates and the Company, and their respective officers, directors,
managers, employees, agents and representatives from and against and in respect
of any and all claims, liabilities, losses, damages, fines, penalties, costs or
expenses (including reasonable attorneys’ fees, expert and consultant fees,
investigation costs and response, removal and corrective action and other
remediation or clean-up costs) (collectively, the “Losses”) suffered or incurred
by the other Member, the other Member’s Affiliates or the Company to the extent
that such Losses arise from, by reason of or are in connection with (i) any
negligent act or omission of the indemnifying Member or any of its officers,
directors, employees, agents or representatives, and/or (ii) any
misrepresentation, breach or nonfulfillment of any warranty, representation,
obligation or responsibility owed to the other Member or the Company under the
terms of this Agreement.

7.6.2 The Members agree that the Company shall hold harmless and indemnify the
Members, the Members’ Affiliates, and their respective officers, directors,
employees, agents and representatives (collectively, the “Indemnified Parties”)
from and against and in respect of any and all Losses suffered or incurred by
the Indemnified Parties to the extent that such losses arise from, by reason of
or are in connection with (i) any negligent act or omission of the Company or
any of its Managers, officers, managers, employees, agents or representatives,
and (ii) the operation or ownership by the Company of the Facility and the
conduct of business therein, thereabout, thereon or with regard thereto at all
times on and after September 19, 1992 of the Company, including without
limitation environmental and Title VII claims, suits, cases or charges.

7.6.3 If and to the extent that either Member becomes liable for or pays more
than its Percentage Interest of any Company obligation or liability, other than
those which arise under the circumstances described in Section 7.6.1, then
(i) the other Member will pay any such excess that is unpaid or reimburse the
other Member which has paid any of that excess for the amount paid by the other
Member, and (ii) will indemnify and hold harmless that Member from and against
any and all liability for that excess.

7.6.4 In the event that either a Member or the Company has a claim of
indemnification pursuant to this Section 7.6, then such Member or the Company
(the “Indemnified Party”) shall provide written notice promptly to the party
from which the Indemnified Party seeks indemnification (the “Indemnifying
Party”). Such written notice shall specify in reasonable detail the nature of
the Losses suffered or incurred by the Indemnified Party, and, if known, the
amount or an estimate of the amount of the Losses; provided, however, that
failure to give such notice shall relieve the Indemnifying Party from liability
only to the extent that it has been damaged by such failure to notify. If the
claim for indemnification arises out of a claim or action by a third party, the
Indemnifying Party may assume the defense and prosecution thereof at its own
cost and expense, with counsel reasonably acceptable to the Indemnified Party,
by giving prompt written notice to the Indemnified Party. In such event, the
Indemnified Party shall have the right to employ, at its own expense, counsel
separate from the counsel employed by the Indemnifying Party and to participate
in such defense and prosecution, at its own expense, subject to the management
and control of the claim by the Indemnifying Party. The Indemnifying Party shall
not settle any claim without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. Each party to this Agreement
shall cooperate fully with the other party in the defense, prosecution,
negotiation of a settlement or any other matter with respect to any claim by a
third party which is subject to the indemnification rights set forth herein. Any
indemnification that is required to be paid by one of the Members or the Company
pursuant to this Section 7.6 shall be paid within thirty (30) days after demand
for the payment has been given by the indemnified Member or Company, in each
case together with interest at the Effective Rate from the date on which the
obligation to pay first arose to the date of payment.

7.6.5 The respective rights and obligations of the Members, Members’ Affiliates,
Managers, and the Company under this Article VII shall survive the termination
of this Agreement and the dissolution of the Company.

ARTICLE VIII
ACCOUNTING AND BANK ACCOUNTS

8.1 Programs and Budgets.

8.1.1 The General Manager shall, not later than one (1) month prior to the
commencement of the next succeeding Fiscal Year of the Company, prepare and
submit to the Board of Managers for its review and approval a business operating
budget and a capital expenditure budget for such Fiscal Year.

8.1.2 Not later than the 25th calendar day after the close of each fiscal
quarter, the Treasurer shall submit to each Member a comparison, for the
immediately preceding quarter and for the year to date, of the results of
operations of the Company with the applicable Fiscal Year budget.

8.2 Estimates on Cash Needs.

8.2.1 Based on the budgets referred to in Section 8.1.1 and the quarterly
comparisons referred to in Section 8.1.2, the Treasurer will, at such time and
for such periods as requested by the Board of Managers, submit to the Board of
Managers a current cash estimate showing: (i) the estimated cash disbursements
which the Company will be required to make during the next succeeding calendar
period for operating costs; (ii) estimated receipts; (iii) amounts needed for
additional working capital; and (iv) the amount of funds (“Cash Needs”) that
will be required to cover the amount, if any, by which estimated cash
disbursements and amounts needed for additional working capital exceed estimated
receipts available to cover such cash disbursements and additional working
capital. The current cash estimate shall also specify the dates on which the
Company must receive the necessary funds.

8.2.2 If, in the event of an emergency, the Company requires cash payments
(“Emergency Needs”) not provided for by such current cash estimates, the General
Manager or the Treasurer, may at any time furnish a statement thereof to the
Board of Managers, giving the maximum period of notice for any such additional
cash payments as is practicable in the circumstances, specifying in detail the
reasons for such emergency cash payment and the amount thereof. Upon receipt of
such emergency cash statement, the Board of Managers shall promptly decide,
taking into account the circumstances, how the Emergency Needs shall be met.

8.2.3 Unless otherwise agreed by the Board of Managers, the Cash Needs and the
Emergency Needs shall be made through borrowings of the Company in accordance
with Section 8.3.



8.3   Loans.

8.3.1 In the event that the Board of Managers decides at any time during the
term of this Agreement that it is desirable for the Company to borrow funds to
acquire significant inventories or to meet the Cash Needs, Emergency Needs or
other requirements of the Company, the Treasurer shall, within the limits of his
authority as defined by the Board of Managers, negotiate on behalf of the
Company to borrow such funds from financial institutions. The Board of Managers
may approve, reject, or modify the terms negotiated by the Treasurer and may
negotiate or authorize others to negotiate borrowings on behalf of the Company
in order to find terms more beneficial to the Company.

8.3.2 Any Member or Affiliate may make direct loans to the Company in such
amounts, at such times and on such terms and conditions as may be approved by
the Board of Managers. Loans by any Member to the Company shall not be
considered as contributions to the Capital Account of the Member making such
loan to the Company. Any loans to the Company shall (a) be evidenced by a
promissory note maturing on a date that is agreed to by the Board of Managers at
the time at which the loan is made, and (b) bear interest at a rate that is
agreed to by the Board of Managers at the time at which the loan is made or, if
no rate is agreed to by the Board of Managers, at a floating rate (the
“Effective Rate”) that is equal to the lower of (i) the prime rate for corporate
loans at U.S. money center commercial banks as reported in The Wall Street
Journal, and (ii) the highest lawful rate. Each of the loans that is referred to
in this Section 8.3.2 shall be treated as a fixed obligation of the Company, and
advances of principal of those loans and payments of principal and interest on
those loans shall be treated as transactions between the Company and a Person
who is not a Member in accordance with Section 707(a) of the Code.

8.4 Fiscal Year and Accounting Method. The Fiscal Year and taxable year of the
Company shall be determined in accordance with the provisions of Code § 706 and
the Treasury Regulations thereunder and unless otherwise required by such
regulations shall annually begin on the 1st of June and end on the 31st of May
and shall permit the minimum tax deferral in accordance with federal Internal
Revenue Code or Treasury Regulations. The Company shall use the accrual method
of accounting.

8.5 Books and Records.

8.5.1 The Company shall keep at its principal office true and accurate records
of the following:

(i) A current list of the full name and last known business, residence, or
mailing address of each Member and Manager, both past and present;

(ii) A copy of the Certificate of Formation, and all amendments thereto,
together with executed copies of any powers of attorney pursuant to which any
amendment has been executed;

(iii) Copies of the Company’s federal, state, and local income tax returns and
reports, if any, for the three (3) most recent years;

(iv) Copies of this Agreement and copies of any financial statements of the
Company for the three (3) most recent years;

(v) Minutes of every regular and special meeting of the Board of Managers; and

(vi) Any written consents obtained from the Members or Managers pursuant to
Section 5.7.

8.5.2 Each Member (or such Member’s designated representative) shall have the
right during ordinary business hours to inspect and copy (at such Member’s own
expense) all books and records of Company.

8.6 Books of Account

8.6.1 The Board of Managers shall approve the opening financial statements for
the Company as of the date hereof.

8.6.2 Accurate books of account of the Company shall be maintained in accordance
with Generally Accepted Accounting Principles (“GAAP”) consistently applied. In
those instances in which more than one GAAP can be applied, the Board of
Managers shall determine, in consultation with the Member’s independent
accountants, which principle the Company will adopt. Such books shall at any
reasonable time be available for examination by either Member, or Persons acting
on its behalf, at the sole expense of such Member.

8.7 Financial Statements.

8.7.1 Within ninety (90) days after the close of each Fiscal Year of the Company
there shall be prepared and submitted to each Member the following financial
statements, accompanied by the report thereon of the Accountants for the
Company:

(i) a balance sheet of the Company as at the end of such Fiscal Year;

(ii) a statement of profit and loss for such Fiscal Year;

(iii) a statement of changes in financial position; and

(iv) a statement of the respective Member Accounts and changes therein for such
Fiscal Year.

8.7.2 Within twenty (20) Business Days after the close of each fiscal month the
Treasurer will cause to be prepared and given to each Member un-audited
financial statements comparable to those referred to in Subsections 8.7(i) and
8.7(ii).

8.8 Cash for Distribution. The Treasurer shall determine, at such times as
requested by the Board of Managers, the amount of cash for distribution (“Cash
for Distribution”) and shall distribute such Cash for Distribution, if any, to
the Members, in accordance with each Member’s respective Percentage Inventory;
provided, however, that (a) if any Member has advanced loans to a Delinquent
Member, the distributions otherwise payable to the Delinquent Member shall be
made to the other Member up to an amount sufficient to repay such loans in full
with interest, and (b) if any Member is in default or delinquent in respect of
an obligation to the Company, no distribution shall be made to such Member until
such default is cured or such delinquent obligation is paid.

8.9 Tax Returns. The Company shall cause to be prepared and timely filed all
federal, state and local income tax returns or other returns or statements
required by applicable law. The Members shall be afforded an opportunity to
review and comment upon each tax return and election of the Company, and for
this purpose a final draft of each such return or election shall be distributed
to the Members at least fifteen (15) days prior to the anticipated date of
filing with the tax authorities concerned. If a Member disagrees with the
proposed treatment of any item on a proposed tax return of the Company, then
such Member shall give prompt written notice to the other Member(s) and the
Company. The parties shall negotiate in good faith to resolve proper treatment
of the item; however, failing such agreement the Company shall treat such item
in the manner determined by a majority of the Managers. No Member shall file, or
file a notice of, an inconsistent position with respect to any Company tax item
pursuant to Code Section 6222(b) or otherwise, or institute proceedings, under
Code Sections 6226(b) or 6228(b) or otherwise, without first notifying the other
Members and the Company of such intention and the nature of the proceeding.

The Company shall ensure that all workpapers related to the preparation of the
Company’s federal, state, and local tax returns for any tax year are retained by
the Company for a period of not less than ten (10) years after the due date for
filing (including extensions) the Company’s annual or short period tax return or
the period such records remain relevant with respect to open tax years of the
Members, if longer. The Company shall provide each Member with an opportunity,
at the expense of such Member, to obtain a complete set of such workpapers or
true and accurate photocopies of such workpapers prior to their destruction.
Upon the dissolution of the Company, the rights of the Company to obtain such
workpapers (if retained by outside preparers) shall pass to each former Member.

8.10 Code Section 754 Election. In the event a distribution of Company assets
occurs which satisfies the provisions of § 734 of the Code or in the event a
transfer of an Interest occurs which satisfies the provisions of § 743 of the
Code, absent an election by the Members to the contrary, the Company shall
elect, pursuant to § 754 of the Code, to adjust the basis of the Company’s
property to the extent allowed by such §§ 734 or 743 and shall cause such
adjustments to be made and maintained.

8.11 Tax Matters Member. The Company shall not elect, pursuant to §
6231(a)(1)(B)(ii) of the Code, to have Section 6231(a)(1)(B)(i) of the Code not
apply to the Company until otherwise determined by the Members. If the Members
subsequently determine to elect to have this provision apply to the Company,
then the parties shall agree upon who shall serve as the “Tax Matters Member” of
the Company under the Code.

The Tax Matters Member shall be entitled to reimbursement for any and all
reasonable expenses incurred with respect to any administrative and/or judicial
proceedings affecting the Company.

The Tax Matters Member shall incur no liability to the other Member(s) to the
extent it acts in good faith in connection with its role as Tax Matters Member
or otherwise in connection with the Tax Matters Member’s activities in
representing the Company with respect to tax matters, and the other Member
agrees to cooperate with the Tax Matters Member’s efforts to comply with the
applicable provisions of the Code and the Treasury Regulations thereunder. The
Company (and to the extent the Company resources are insufficient therefore, the
other Member(s)) agrees to indemnify the Tax Matters Member with respect to any
liabilities or costs the Tax Matters Member may incur in connection with its
activity as Tax Matters Member of the Company, except in the case of fraud or
willful misconduct of the Tax Matter Member. The Tax Matters Member may resign
upon thirty (30) days notice to the other Member(s).

8.12 Deposits and Investments. The funds of the Company shall be deposited in
the name of the Company in accounts designated by the Board of Managers in banks
or banking institutions to be selected by the Board of Managers or invested in
such manner as shall be authorized by the Board of Managers. The Board of
Managers shall prescribe such procedures as its shall deem necessary with
respect to making such investments.

ARTICLE IX
TRANSFERS OF INTERESTS

9.1 General. No Member may sell, transfer, assign, give, mortgage, alienate,
pledge, hypothecate or otherwise encumber or dispose of all or any part of such
Member’s Interest, except as provided in this Agreement or except with the
written consent of the other Member; provided, however, that such consent shall
not be unreasonably withheld in the event that a Member intends to assign such
Member’s Interest to an Affiliate. Any purported encumbrance or disposition of
an Interest in violation of the terms of this Agreement shall be null and void
and of no legal effect whatsoever.

9.2 Right of First Refusal. If in accordance with Section 9.1.1a Member obtains
consent (“Selling Member”) to transfer any or all of its Interest to a third
party pursuant to a bona fide offer to purchase such Interest for cash, the
following shall apply:

9.2.1 The Selling Member shall submit to the other Member (the “Other Member”) a
copy of the written offer, the name of the proposed purchaser, the price and
payment terms and other terms and conditions of the third party offer (the
“Offer”).

9.2.2 The Other Member shall have thirty (30) days from receipt of the Offer to
accept the terms and conditions set forth in the Offer, by giving written notice
thereof to the Selling Member. Failure to give notice of acceptance as required
shall be deemed to be a rejection of the Offer.

9.2.3 If the Other Member agrees to purchase the Selling Member’s Interest, then
the Selling Member and the Other Member shall close the purchase upon the terms
and conditions of the Offer within ninety (90) days after the Offer is made (or
later, if consistent with the closing date set forth in the Offer or if required
by law).

9.2.4 If the Other Member rejects the terms and conditions set forth in the
Offer, the Selling Member shall have the right to consummate the sale or
conveyance of its Interest so long as (i) the purchaser is the proposed
purchaser named in the Offer, (ii) the price, payment and other terms are at
least as favorable to the Selling Member as those set forth in the Offer, and
(iii) the closing occurs no more than ninety (90) days from when the Member is
first notified of the Offer.
        .

9.3 Reasonableness of Restrictions. Each Member acknowledges and agrees that the
restrictions on the transfer of interests herein are reasonable in view of the
purpose and intent of the Members.

9.4 Certain Encumbrances Permitted. Anything in this Agreement to the contrary
notwithstanding, any Member (and the Affiliates of any Member) may encumber all
or part of such Member’s Share to the extent and in the manner which may be
required pursuant to financing agreements contemplated by Section 8.3.

ARTICLE X
DISSOLUTION AND TERMINATION

10.1 Events Causing Dissolution. This Agreement shall be terminated and the
Company shall be dissolved upon the first to occur of the following events:

10.1.1 the expiration of the term of the Company;

10.1.2 the unanimous written agreement of the Members to terminate this
Agreement and to dissolve the Company;

10.1.3 the election by a Member to terminate and dissolve the Company (the
“Election to Terminate”) in the event of a Cargill Change in Control or a CHS
Change in Control;

10.1.4 the sale, abandonment or disposal by the Company of all or substantially
all of its assets not in the ordinary course of business;

10.1.5 the Company or either Member shall (i) file a petition in bankruptcy,
(ii) petition or apply to any tribunal for the appointment of a receiver or any
trustee for it or a substantial part of its assets, (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect, or (iv) make an assignment for the benefit of creditors
or take any other similar action for the protection or benefit of creditors; or
if there shall have been filed any such petition or application, or any such
petition shall have been commenced against it, in which an order for relief is
entered or which remains un-dismissed for a period of forty-five (45) days or
more; or the Company or either Member by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a receiver or any trustee
for it or any substantial part of any of its properties, or shall suffer any
such receivership or trusteeship to continue un-discharged for a period of
forty-five (45) days or more;

10.1.6 if all or any portion of the Member’s Interest is levied upon or attached
(other than by the other Member) in any proceeding, including any suit in
equity, action at law or other judicial, arbitral or administrative proceeding,
and that levy or attachment is not vacated or discharged within sixty (60) days
after the date on which it is made;

10.1.7 if a Member becomes subject to any legal incapacity affecting its right
or power to participate in the Company or if there is an attempted or purported
voluntary or involuntary sale, transfer, conveyance, pledge or disposal, whether
direct or indirect, of the Members Interest, except in compliance with
Section 9.1;

10.1.8 an entry of a decree of judicial dissolution against the Company;

10.1.9 excluding termination in accordance with Sections 10.1.1 through 10.1.8
above, the Election to Terminate by either Member for any reason or no reason
whatsoever; provided, however, that (i) the Member desiring to terminate the
Company must provide an Election to Terminate at least three years prior to such
termination and dissolution; (ii) neither Member may provide an Election to
Terminate during the first ten (10) years from the Effective Date; and (iii)
that the Member desiring to terminate early termination damages to the other
Member of fifty million dollars ($50,000,000) (an “Early Termination Damages”).
Cargill and CHS acknowledge and agree that the Early Termination Damages are not
a penalty but, rather, constitute liquidated damages as a result of early
termination in accordance with this Section 10.1.9 and are an amount that
Cargill and CHS do both agree is reasonable in light of the anticipated or
actual harm suffered by the non-terminating Member in such event, the
difficulties of proof of loss, and the inconvenience or non-feasibility of
otherwise obtaining an adequate remedy;



(i)   10.1.10 except as otherwise agreed upon in this Agreement, any other event
causing dissolution of the Company under the provisions of the Act.

10.2 Effect of Dissolution. Except as otherwise provided in this Agreement, upon
the dissolution of the Company, the Board of Managers shall take such actions as
may be required pursuant to the Act and shall proceed to wind up, liquidate and
terminate the business and affairs of the Company. In connection with such
winding up, the Board of Managers shall have the authority to liquidate and
reduce to cash (to the extent necessary or appropriate) the Property of the
Company as promptly as is consistent with obtaining a Fair Value therefore, to
apply and distribute the proceeds of such liquidation and any remaining Property
(“Liquidation Proceeds”) in accordance with the provisions of Section 4.2, and
to do any and all acts and things authorized by, and in accordance with, the Act
and other applicable laws for the purpose of winding up and liquidation.

10.2.1 All accounting on termination shall be done by the Accountants, and any
determination made by the Accountants as to accounting matters shall be binding
upon the Members.

10.2.2 The Board of Managers shall determine the disposition of any other matter
in connection with the sale and distribution of Property. If the Board of
Managers cannot agree as to those matters, those matters shall be determined in
accordance with Article XIII.

10.2.3 Each Member shall pay to the Company all amounts owing by such Member to
the Company.

10.2.4 In conjunction with dissolution and liquidation of the Company:

(a) Cargill shall pay to the Company the then book value (net of accumulated
depreciation) of all capital improvements and/or repairs made by the Company to
the Tacoma Facility and which have been authorized by the Company’s Board of
Managers.

(b) Cargill shall pay to the Company the then book value (net of accumulated
depreciation) of all capital improvements and/or repairs made by the Company to
the Irving Facility and which have been authorized by the Company’s Board of
Managers.

(c) CHS shall pay to the Company the then book value (net of accumulated
depreciation) of all capital improvements and/or repairs made by the Company to
the Kalama Facility and which have been authorized by the Company’s Board of
Managers.

10.3 Put-through Agreement. Upon dissolution of the Company pursuant to
Subsection 10.1.1, 10.1.2, 10.1.3, 10.1.4 or 10.1.5, Cargill and CHS shall enter
into a put-through agreement giving CHS the right to access the Tacoma Facility
and the Irving Facility for put-through of Feedgrains and Oilseeds for the
balance of the term of Cargill’s lease of the Tacoma Facility (including any
extensions, renewals or amendments thereof) at market put-through rates and
Cargill and CHS shall enter into a put-through agreement giving Cargill the
right to access the Kalama Facility for put-through of Feedgrains, Wheat and
Oilseeds for the balance of the term of CHS’s lease of the Kalama Facility
(including any extensions, renewals or amendments thereof) at market put-through
rates. The put-through agreement shall be substantially in accordance with the
terms of the Put-Through Agreement attached hereto as Exhibit 10.3.

ARTICLE XI
CONFIDENTIALITY AND INTELLECTUAL PROPERTY OWNERSHIP

11.1 Confidentiality. During the term of this Agreement, the Members may
exchange certain Confidential Information with one another; and also, each
Member may exchange certain Confidential Information with the Company.
“Confidential Information” shall mean all information of either Member or the
Company, that is not generally known to the public, whether of a technical,
business or other nature (including, without limitation, inventions, trade
secrets, know-how and information relating to the customers, business plans,
promotional and market activities, finances and other business affairs of such
party) that is disclosed by a Member, or the Company, (the “Disclosing Party”)
to a Member, or the Company, (the “Receiving Party”) in furtherance of this
Agreement.

11.2 Non-Disclosure and Non-Use. The Receiving Party agrees to treat as secret
and hold in strict confidence all Confidential Information it receives from a
Disclosing Party under this Agreement. The Receiving Party agrees that it will
not disclose any Confidential Information to any third party without the prior
written permission of the Disclosing Party (or as otherwise specifically
provided in this Agreement). The Receiving Party also agrees that it will only
use the Confidential Information received under this Agreement as specifically
provided herein and in furtherance of this Agreement. In the event a Receiving
Party is required by court order, or by law or legal process, to disclose
Confidential Information of a Disclosing Party, the Receiving Party shall inform
the Disclosing Party in writing prior to making such disclosure to provide
sufficient time to request a protective order or other appropriate measure, and
the Receiving Party will disclose only such information that is legally required
and will use its reasonable best efforts to obtain confidential treatment for
any Confidential Information that is so disclosed.

11.3 Exclusions to Confidential Information. Confidential Information shall not
include information that (a) was in the public domain, in its entirety in a
unified form, at the time of disclosure to the Receiving Party; (b) was known by
the Receiving Party prior to its disclosure by the Disclosing Party; (c) becomes
part of the public domain after the date of disclosure by the Disclosing Party
through no fault of the Receiving Party; or, (d) is disclosed by a third party
to the Receiving Party after the date of disclosure by the Disclosing Party,
where the third party did not require the Receiving Party to hold such
information in confidence and did not acquire such information directly or
indirectly from the Disclosing Party;

11.4 Ownership. Except as otherwise specifically provided in this Agreement, all
rights to Confidential Information, trade secrets, know-how, inventions,
patents, patents pending, copyrights, trademarks, and tradenames (hereinafter,
“Intellectual Property”) owned by a Member shall be fully retained by that
Member and no rights or licenses are provided the other Member or the Company.
In the event that the Company develops any Intellectual Property based upon a
Member’s Intellectual Property, the new Intellectual Property shall be owned by
that Member with a non-exclusive, royalty-free, non-transferable, perpetual,
worldwide license being granted to the Company for use of the new Intellectual
Property consistent with the Business Purpose. In the event that the Company
develops any Intellectual Property that is not based upon the Intellectual
Property of a Member, the new Intellectual Property shall be owned by the
Company with a non-exclusive, royalty-free, non-transferable, perpetual,
worldwide license being granted to each Member.

11.5 Survival. The provisions of this Article X shall survive the dissolution
and liquidation of the Company and the termination of this Agreement for a
period of three (3) years.

ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1 Representations and Warranties. Each Member represents and warrants to the
other Member that:

(a) it is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation;

(b) it is duly licensed or qualified to do business and in good standing in each
of the jurisdictions in which the failure to be so licensed or qualified would
have a material adverse effect on its financial condition or its ability to
perform its obligations under this Agreement;

(c) it has full power, authority and legal right to enter into and perform its
obligations under this Agreement;

(d) neither the execution, delivery, and performance of this Agreement, nor the
consummation by it of the transactions contemplated by this Agreement, will:

(i) conflict with, violate, or result in a breach of any of the terms,
conditions, or provisions of any law, regulation, order, writ, injunction,
decree, determination, or award of any court, any governmental department,
board, agency, or instrumentality, domestic or foreign, or any arbitrator,
applicable to it;

(ii) conflict with, violate, result in a breach of, or constitute a default
under any terms, conditions, or provisions of its articles of incorporation,
bylaws, or operating agreement, or of any material agreement or instrument to
which it is a party or by which it is or may be bound or to which any of its
material properties or assets is subject;

(iii) conflict with, violate, result in a breach of, constitute a default under
(whether with notice or lapse of time or both), accelerate or permit the
acceleration of the performance required by, give to others any material
interests or rights, or require any consent, authorization or approval under any
indenture, mortgage, lease agreement, or instrument to which it is a party or by
which it may be bound; or

(iv) result in the creation or imposition of any lien upon any of its material
properties or assets;

(e) any registration, declaration or filing with, or consent, approval, license,
permit or other authorization or order by, any governmental or regulatory
authority, domestic or foreign, that is required in connection with the valid
execution, delivery, acceptance and performance by it of this Agreement or its
consummation of any transaction contemplated by this Agreement has been
completed, made or obtained on or before the effective date of this Agreement;

(f) except as set forth on Exhibit 12.1(f), there are no actions, suits,
proceedings or investigations pending or, to its knowledge, threatened against
or affecting it or any of its properties, assets, or businesses in any court or
before or by any governmental department, board, agency, or instrumentality,
domestic or foreign, or any arbitrator which could, if adversely determined (or,
in the case of an investigation could lead to any action, suit, or proceeding,
which if adversely determined could) reasonably be expected to materially impair
its ability to perform its obligations under this Agreement or to have a
material adverse effect on its financial condition, and it has not received any
currently effective notice of any default, under any applicable order, writ,
injunction, decree permit, determination, or award of any court, any
governmental department, board, agency or instrumentality, domestic or foreign,
or any arbitrator which could reasonably be expected to materially impair its
ability to perform its obligations under this Agreement or to have a material
adverse effect on its financial condition;

(g) neither it nor any of its Affiliates is, nor will the Company as a result of
it holding an interest in the Company be, an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940; and

(h) it is acquiring its interest in the Company based upon its own
investigation, and the exercise by it of its rights and the performance of its
obligations under this Agreement will be based upon its own investigation,
analysis and expertise, and its interest in the Company is being made for its
own account for investment, and not with a view to its sale or distribution.

12.2 Covenants. Each Member covenants that it shall:

(a) except as otherwise is provided in this Agreement, not (i) sell, assign,
transfer, mortgage, encumber or dispose of any part of its Interest, or
(ii) consent to the imposition or permit to exist any lien or charge upon all or
any portion of its Interest, except for liens in favor of the other Member under
this Agreement and liens for taxes which either are not yet due or are being
contested in good faith by appropriate proceedings;

(b) cause to be executed and delivered such instruments as the other Member or
the Board of Managers reasonably requests in order to carry out the Company’s
purposes or to give effect to the terms of this Agreement; and

(c) assist the Company in preparing any tax returns which Company is responsible
for preparing, cooperate fully in preparing for any audits of or disputes with
taxing governmental authorities relating to the transaction set forth in this
Agreement, and make available to the Company and other Member(s) such reasonably
requested information, records and documentation relating to and necessary to
prepare tax returns or respond to audit requests.

ARTICLE XIII
RESOLUTION OF DISPUTES

13.1 Resolution of Controversies. Any dispute, controversy or claim between the
Members arising from this Agreement or the performance thereof shall be settled
solely by arbitration in accordance with the provisions of Section 13.2.

13.2 Method of Arbitration. The arbitration shall be effected by arbitrators
selected as hereinafter provided and shall be conducted by the American
Arbitration Association in Minneapolis, Minnesota applying the Commercial
Arbitration Rules then in effect on the date thereof. The dispute shall be
submitted to three arbitrators, each of whom shall have had at least five (5)
years’ experience in connection with the Business of the Company, one arbitrator
being selected by the Member submitting the controversy or dispute to
arbitration, the second arbitrator being selected by the other Member and the
third arbitrator being selected by the two arbitrators so selected. Conditions
of any such arbitration shall include (a) that the arbitrators shall not have
the authority to modify, amend or supplement the terms of this Agreement, and
shall interpret this Agreement strictly in accordance with its terms; (b) that
the amount of capital required to be contributed by a Member to the Company
shall not be increased; and (c) that the Member submitting such controversy or
dispute to arbitration shall appoint its arbitrator within fifteen (15) Business
Days after the date of such submission. The failure of the Member requesting
arbitration to timely appoint such arbitrator shall void the effectiveness of
the notice of submission of the matter to arbitration. The second arbitrator to
be selected by the other Member as hereinbefore provided shall be selected
within fifteen (15) Business Days after receipt of notice by such Member of the
selection of the submitting arbitrator and, if the second arbitrator is not so
selected, the determination of the single arbitrator selected by the submitting
Member shall be binding and conclusive. If the non-submitting Member shall have
timely selected the second arbitrator, then the two selected arbitrators shall
select the third arbitrator within five (5) Business Days following the
selection of the second arbitrator. The meetings of the arbitrators shall be
held at such place or places as may be agreed upon by the arbitrators, and each
Member shall bear the cost of the fees and expenses of the arbitrator selected
by or for it, with the fees and expenses of the third arbitrator to be borne
equally. Upon making any order or award, which order may include an order to
dissolve the Company pursuant to the provisions of Article X, the arbitrators
shall retain jurisdiction to determine any subsequent claim that a defaulting
Member has failed to comply with terms of any such order or award. The
arbitrators shall have no authority to impose a fine or penalty.

ARTICLE XIV
DEFAULT UNDER INDEMNITY

14.1 Right of Offset; Payment to non-defaulting Member. If a Member is in
default under its indemnity obligation, to the extent such default may be cured
by the payment of money, the Company may, and shall at the request of the
non-defaulting Member, offset against the defaulting Member’s interest in and to
the Company, and under this Agreement, including all of the present and future
rights to any profits, payments, distributions, or other rights to payment
arising under or in connection with this Agreement (the “Member’s Interest”)
such obligation of the defaulting Member. If the non-defaulting Member incurs
such loss, the non-defaulting Member shall be entitled to receive all subsequent
distributions, payments or rights to payment arising out of the Member’s
Interest of the defaulting Member until the non-defaulting Member has recovered
the full amount of its loss together with interest at the rate of 2% in excess
of the prime rate.

14.2 Prohibition on Liens or Transfer of Member’s Interest. Neither Member will
transfer or assign, grant a security interest in or otherwise dispose of its
respective interests in and to its Member’s Interest and will maintain its
Member’s Interest free and clear of all liens, claims and security interests
whatsoever.

ARTICLE XV
MISCELLANEOUS

15.1 Related Party Transactions. Any contract, commitment or understanding
between the Company and any Member or an Affiliate (“Related Party
Transactions”), shall be on terms and conditions that are as competitive as
would be found in a similar contract, commitment or understanding entered into
by unrelated third parties on an arms-length basis.

15.2 Additional Members. Additional Members may be admitted to the Company only
upon the written consent of all Members and upon such terms and conditions as
such consent may specify.

15.3 Nature of Interest in the Company. A Member’s Interest shall be personal
property for all purposes.

15.4 Organizational Expenses. The Company shall pay all organization expenses
incurred, if any, in connection with this Agreement. Such expenses may be paid
directly by the Company or may be reimbursed by the Company to the Members.

15.5 Notices. Any notice, demand, request, call, offer or other communication
required or permitted to be given by this Agreement shall be sufficient if in
writing and if hand delivered or sent by overnight mail or facsimile to the
address and representative of the Member as follows:

     
If to Cargill:
  With a copy to:
 
   
Cargill, Incorporated
15407 McGinty Road West
Wayzata, Minnesota 55391-2399
Attention: Grain & Oilseeds Supply Chain NA
Fax: (952) 742-7242
  Cargill, Incorporated
15407 McGinty Road West
Wayzata, MN 55391-5624
Attention: Grain & Oilseeds Supply Chain NA
Fax: (952) 742-6349
If to CHS:
  With a copy to:
 
   
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, MN 55077
Attention: Vice President, Aligned Grain
Fax : (651) 355-4554
  CHS Inc
5500 Cenex Drive
Inver Grove Heights, MN 55077
Attention: Legal Department
Fax: (651) 355-4554

or to such other address(es) or representative(s) as either Member may designate
to the other Member in writing. All mailed notices shall be deemed to be given
when deposited in the United States mail, postage prepaid.

15.6 Waiver of Default. No consent or waiver, express or implied, by the Company
or a Member with respect to any breach or default by another Member hereunder
shall be deemed or construed to be a consent or waiver with respect to any other
breach or default by such Member of the same provision or any other provision of
this Agreement. Failure on the part of the Company or a Member to complain of
any act or failure to act of another Member or to declare such other Member in
default shall not be deemed or constitute a waiver by the Company or the Member
of any rights hereunder.

15.7 No Third Party Rights. None of the provisions contained in this Agreement
shall be for the benefit of or enforceable by any third parties, including
creditors of the Company.

15.8 Integration. This Agreement, together with the Certificate of Formation,
contains the entire Agreement between the Members, in such capacity, relative to
the formation, operation and continuation of the Company and this Agreement
shall not be altered, modified or changed except by a written document duly
executed by the Members at the time of such alteration, modification or change.

15.9 Severability. In the event any provision of this Agreement is held to be
illegal, invalid or unenforceable to any extent, the legality, validity and
enforceability of the remainder of this Agreement shall not be affected thereby
and shall remain in full force and effect and shall be enforced to the greatest
extent permitted by law.

15.10 Binding Agreement. Subject to the restrictions on the disposition of
Interests herein contained, the provisions of this Agreement shall be binding
upon, and inure to the benefit of, the Members and their respective heirs,
personal representatives, successors and permitted assigns.

15.11 Headings. The headings of the Articles and Sections of this Agreement are
for convenience only and shall not be considered in construing or interpreting
any of the terms or provisions hereof.

15.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one (1) agreement that is binding upon the Members,
notwithstanding that all Members are not signatories to the same counterpart.

15.13 Limitation of Damages. In no event shall either Member be liable for the
punitive, incidental or consequential damages, or loss of profit, suffered by
the other Member except to the extent any such damage or loss arises pursuant to
Section 7.6.

15.14 Governing Law. Except as otherwise specifically provided herein, this
Agreement shall be governed by and construed in accordance with the laws of
Minnesota without giving effect to the choice of law principles of the State of
Minnesota that would result in the application of the laws of another
jurisdiction.

15.15 Commercial Efficacy. The Members shall take all reasonable actions to give
commercial efficacy to the terms and conditions of this Agreement and to promote
the business of the Company, including, but not limited to, taking or causing
the Managers of the Board of Managers appointed by them to take all necessary
actions in a timely fashion, in order for the Company to pursue the business
contemplated by this Agreement, entering into all the agreements contemplated
hereby and any additional agreements or instruments of further assurance, as on
advice from legal counsel, the Members shall reasonably deem necessary, and
seeking all necessary governmental approvals.

15.16 GAAP Basis. In the event the auditors of the Company are required
hereunder to determine the values, accounts, give opinions or make, any other
valuation of any nature, the auditors shall employ and apply GAAP consistently
unless the context otherwise requires the application of the principles of tax
accounting (or differing regulatory rules).

15.17 First Right on Tacoma Facility. In the event Cargill wishes to sell,
transfer or assign its lease of the Tacoma Facility to a third party during the
term of the Company, Cargill shall provide CHS with thirty (30) days prior
written notice of its desire to do so. During such thirty (30) day period CHS
shall have the first right to acquire the Tacoma Facility, to the extent
Cargill’s lease with the Port of Tacoma entitles Cargill to extend that right to
CHS, and the Members shall negotiate in good faith the terms and conditions of
such proposed transaction. In the event the Members cannot reach a mutually
acceptable agreement for such transaction in the thirty (30) day period, Cargill
shall be free to pursue and consummate the sale, transfer or assignment of the
Tacoma Facility to and with any third party, provided that such sale, transfer
or assignment is on no less favorable terms and conditions to Cargill than the
last offer of CHS to Cargill for same and CHS is still willing to agree to such
terms and conditions (i.e., Cargill cannot sell, transfer or assign the Tacoma
Facility to a third party on terms and conditions less favorable to Cargill than
the last offer of CHS to Cargill for same). This section 15.17 shall not apply
in the event Cargill is also transferring its Percentage Interest in the Company
to a third party.

15.18. First Right on Kalama Facility. In the event CHS wishes to sell, transfer
or assign its lease of the Kalama Facility to a third party during the term of
the Company, CHS shall provide Cargill with thirty (30) days prior written
notice of its desire to do so. During such thirty (30) day period Cargill shall
have the first right to acquire the Kalama Facility, to the extent CHS’s lease
with the Port of Kalama entitles CHS to extend that right to Cargill, and the
Members shall negotiate in good faith the terms and conditions of such proposed
transaction. In the event the Members cannot reach a mutually acceptable
agreement for such transaction in the thirty (30) day period, CHS shall be free
to pursue and consummate the sale, transfer or assignment of the Kalama Facility
to and with any third party, provided that such sale, transfer or assignment is
on no less favorable terms and conditions to CHS than the last offer of Cargill
to CHS for same and Cargill is still willing to agree to such terms and
conditions (i.e., CHS cannot sell, transfer or assign the Kalama Facility to a
third party on terms and conditions less favorable to CHS than the last offer of
Cargill to CHS for same). This section 15.18 shall not apply in the event CHS is
also transferring its Percentage Interest in the Company to a third party.

15.19 First Right on Irving Facility. In the event Cargill wishes to sell,
transfer or assign its rights to the Irving Facility to a third party during the
term of the Company, Cargill shall provide CHS with thirty (30) days prior
written notice of its desire to do so. During such thirty (30) day period CHS
shall have the first right to acquire the Irving Facility, and the Members shall
negotiate in good faith the terms and conditions of such proposed transaction.
In the event the Members cannot reach a mutually acceptable agreement for such
transaction in the thirty (30) day period, Cargill shall be free to pursue and
consummate the sale, transfer or assignment of the Irving Facility to and with
any third party, provided

that such sale, transfer or assignment is on no less favorable terms and
conditions to Cargill than the last offer of CHS to Cargill for same and CHS is
still willing to agree to such terms and conditions (i.e., Cargill cannot sell,
transfer or assign the Irving Facility to a third party on terms and conditions
less favorable to Cargill than the last offer of CHS to Cargill for same). This
section 15.19 shall not apply in the event Cargill is also transferring its
Percentage Interest in the Company to a third party.

[SIGNATURE PAGE TO FOLLOW]

1

IN WITNESS WHEREOF, CHS and Cargill have caused this Agreement to be duly
executed as of the date first written above.

MEMBERS:

          CARGILL, INCORPORATED   CHS, Inc
By:
  R. Wayne Teddy   By: Brian Schouvieller
 
       
Name:
  /s/ R. Wayne Teddy   Name: /s/ Brian Schouvieller
 
       
Title:
  Corporate Vice President   Title:        Senior VP AG Business North America
 
     


2

EXHIBIT 5.2

Designation of Initial Managers

Cargill’s Initial Managers:

(1) William M. Hale

(2) Mark Stonacek

(3) Steve Smalley

(4) Michael Ricks

CHS’ Initial Managers:

(1) Rick Dusek

(2) Gary Anderson

(3) Brian Schouvieller

(4) Brad Barie

3

EXHIBIT 10.3

Form of Put-through Agreement (CHS Put-through)

PUT-THROUGH AGREEMENT

THIS Put-Through Agreement, dated        by and between CHS INC. (“CHS”), a
Minnesota corporation; and CARGILL, INCORPORATED (“Cargill”), a Delaware
corporation is made with reference to the following:

WITNESSETH:

WHEREAS, CHS desires to enter into a put through agreement with respect to
various commodities to be stored and handled at Cargill’s Irving, Oregon and
Tacoma, Washington grain elevators (“Facilities”) all as described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreement set forth herein, the parties hereto, intending to be legally bound,
mutually agree as follows:

1. Services Provided. Cargill agrees to use its elevator facility, office space,
personnel and support equipment currently located at the Facilities to provide
put through services for CHS in accordance with the terms of this Agreement for
corn, sorghum and soybeans. CHS and Cargill may, but shall not be obligated to,
agree to the put through of other commodities from time to time.

2. Payment For Services. As consideration for providing the put through services
and necessary elevator facilities, office space, personnel and support
equipment, Cargill will be paid a put-through fee equal to the fair market put
through fee charged by elevators similarly situated for the applicable
commodities. The fee shall be established upon commencement of this Agreement
and shall be adjusted annually during the term of this Agreement to reflect the
then current fair market put through fee. If the parties are unable to agree
upon what is the fair market put through fee at the time such fee is to be
established or adjusted, either party may submit the matter to the American
Arbitration Association in Minneapolis, Minnesota. The decision of the
arbitrators shall be binding upon the parties and enforceable in a court of law
having jurisdiction over the parties.

3. Operating Expenses. In consideration of payment received hereunder, Cargill
will be responsible for all fixed and variable operating expenses with regard to
the Facilities (including labor), including, without limitation, depreciation,
taxes, insurance, repairs and utilities.

4. Cargill’ Functions. Cargill will be responsible for performing the normal
day-to-day functions of the grain elevator business, including, without
limitation, weighing, grading and binning inbound grain deliveries and loading
outbound shipments.

5. Insurance. Cargill will maintain the property and casualty insurance on the
Facilities as it sees fit. CHS shall be responsible for insuring its inventory.

6. Indemnity. CHS, its respective affiliates, officers, directors and employees,
successors and assigns shall be indemnified and held harmless by Cargill from
any and all liabilities, losses, damages, costs and expenses, interest, awards,
judgments and penalties (including, without limitation, reasonable legal costs
and expenses) actually suffered or incurred by it to the extent arising out of
or resulting from the negligent acts of any of Cargill, its employees or agents
hereunder. In no event shall Cargill be liable under this paragraph for CHS’s
lost profits, lost business or damage to the goodwill or reputation of CHS;
provided, however, that nothing herein shall be construed as limiting Cargill’s
liability for, and the preceding limitations shall not apply to, breach of this
Agreement.

7. Term. The term of this Agreement shall continue until expiration of the term
of the Cargill’s lease of the Tacoma Facility, including any extensions,
renewals or amendments thereof. Cargill covenants and agrees to keep such lease
in full force and effect for the term thereof and covenants and agrees not to
voluntarily terminate such lease before its expiration without the prior written
consent of CHS. If Cargill sells or otherwise transfers its interest in the
Facility, Cargill shall obtain the written agreement of the transferee to be
bound by the terms of this Agreement.

8. Miscellaneous Provisions.

8.1 Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties and their heirs, personal representatives, successors, and, to
the extent permitted by Section 8.2, assigns.

8.2 Assignment. Except with the other party’s prior written consent, a party may
not assign any rights or delegate any duties under this Agreement.

8.3 Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, postage prepaid, addressed to the parties as follows:

      (a) To CHS:
with a copy to:  
CHS Inc.
Attention: Senior Vice President, Grain Marketing
5500 Cenex Drive
Inver Grove Heights, MN 55077
CHS Inc.
Attention: Legal Department
   
 
(b) To Cargill:  
5500 Cenex Drive
Inver Grove Heights, MN 55077
Cargill, Incorporated
Attention: N.A. Grain President/Lake
   
 
with copies to:  
15615 McGinty Road West
Wayzata, MN 55391-2398
Cargill, Incorporated
Attention: Law Department/GOSC-NA Attorney
   
 
   
P.O. Box 5624
Minneapolis, MN 55440-5624

Any notice or other communication shall be deemed to be given at the expiration
of the day after the date of deposit in the United States mail. The addresses to
which notices or other communications shall be mailed may be changed from time
to time by giving written notice to the other party as provided in this Section.

4

8.4 Attorney Fees. If any suit, action or arbitration proceeding is filed by any
party to enforce this Agreement or otherwise with respect to the subject matter
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorney fees incurred in preparation or in prosecution or defense of such suit,
action or arbitration proceeding as fixed by the trial court, or the
arbitrator(s) and if any appeal is taken from the decision of the trial court or
the arbitrator(s), reasonable attorney fees as fixed by the appellate court.

8.5 Amendments. This Agreement may be amended only by an instrument in writing
executed by all the parties.

8.6 Headings. The headings used in this Agreement are solely for convenience of
reference, are not part of this Agreement, and are not to be considered in
construing or interpreting this Agreement.

8.7 Entire Agreement. This Agreement (including the exhibits) sets forth the
entire understanding of the parties with respect to the subject matter of this
Agreement and supersedes any and all prior understandings and agreements,
whether written or oral, between the parties with respect to such subject
matter.

8.8 Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument.

8.9 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect and of the remaining provisions of this
Agreement shall not be in any way impaired.

8.10 Waiver. A provision of this Agreement may be waived only by a written
instrument executed by the party waiving compliance. No waiver of any provision
of this Agreement shall constitute a waiver of any other provision, whether or
not similar, nor shall any waiver constitute a continuing waiver. Failure to
enforce any provision of this Agreement shall not operate as a waiver of such
provision or any other provision.

8.11 Gender. Any indication of gender of a party in this Agreement shall be
modified, as required, to fit the gender of the party or parties in question.

8.12 Further Assurances. From time to time, each of the parties shall execute,
acknowledge, and deliver any instruments or documents necessary to carry out the
purposes of this Agreement.

8.13 Time of Essence. Time is of the essence for each and every provision of
this Agreement.

8.14 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer on any person, other than the parties to this
Agreement, any right or remedy of any nature whatsoever.

8.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Washington.

8.16 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, including, without limitation, the making, performance, or
interpretation of this Agreement, shall be settled by arbitration before the
American Arbitration Association in Minneapolis, Minnesota.

8.17 Force Majeure. Neither party shall be liable to the other for failure or
delay in performance of its obligations by a cause not within its reasonable
control, including, but not limited to, acts of God, acts of public disturbance,
riots, war, fire, windstorm, flood, strikes, destruction of facilities, or other
labor disputes or government intervention, provided, however, that the party
experiencing the force majeure condition shall use commercially reasonable
efforts to remove such condition as soon as possible, and upon such removal, the
terms of this Agreement shall become fully in effect.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date and
year first above written.

CHS INC., a Minnesota corporation

By:      
Its:      

CARGILL, INCORPORATED, a Delaware corporation

By:      
Its:      

5

EXHIBIT 10.3

Form of Put-through Agreement (Cargill Put-through)

PUT-THROUGH AGREEMENT

THIS Put-Through Agreement, dated        by and between CHS INC. (“CHS”), a
Minnesota corporation; and CARGILL, INCORPORATED (“Cargill”), a Delaware
corporation is made with reference to the following:

WITNESSETH:

WHEREAS, Cargill desires to enter into a put through agreement with respect to
various commodities to be stored and handled at CHS’s Kalama, Washington grain
elevator (“Facility”) all as described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreement set forth herein, the parties hereto, intending to be legally bound,
mutually agree as follows:

1. Services Provided. CHS agrees to use its elevator facility, office space,
personnel and support equipment currently located at the Facility to provide put
through services for Cargill in accordance with the terms of this Agreement for
corn, sorghum and soybeans. Cargill and CHS may, but shall not be obligated to,
agree to the put through of other commodities from time to time.

2. Payment For Services. As consideration for providing the put through services
and necessary elevator facilities, office space, personnel and support
equipment, CHS will be paid a put-through fee equal to the fair market put
through fee charged by elevators similarly situated for the applicable
commodities. The fee shall be established upon commencement of this Agreement
and shall be adjusted annually during the term of this Agreement to reflect the
then current fair market put through fee. If the parties are unable to agree
upon what is the fair market put through fee at the time such fee is to be
established or adjusted, either party may submit the matter to the American
Arbitration Association in Minneapolis, Minnesota. The decision of the
arbitrators shall be binding upon the parties and enforceable in a court of law
having jurisdiction over the parties.

3. Operating Expenses. In consideration of payment received hereunder, CHS will
be responsible for all fixed and variable operating expenses with regard to the
Facility (including labor), including, without limitation, depreciation, taxes,
insurance, repairs and utilities.

4. CHS’ Functions. CHS will be responsible for performing the normal day-to-day
functions of the grain elevator business, including, without limitation,
weighing, grading and binning inbound grain deliveries and loading outbound
shipments.

5. Insurance. CHS will maintain the property and casualty insurance on the
Facility as it sees fit. Cargill shall be responsible for insuring its
inventory.

6. Indemnity. Cargill, its respective affiliates, officers, directors and
employees, successors and assigns shall be indemnified and held harmless by CHS
from any and all liabilities, losses, damages, costs and expenses, interest,
awards, judgments and penalties (including, without limitation, reasonable legal
costs and expenses) actually suffered or incurred by it to the extent arising
out of or resulting from the negligent acts of any of CHS, its employees or
agents hereunder. In no event shall CHS be liable under this paragraph for
Cargill’s lost profits, lost business or damage to the goodwill or reputation of
Cargill; provided, however, that nothing herein shall be construed as limiting
CHS’s liability for, and the preceding limitations shall not apply to, breach of
this Agreement.

7. Term. The term of this Agreement shall continue until expiration of the term
of the CHS’s lease of the Facility, including any extensions, renewals or
amendments thereof. CHS covenants and agrees to keep such lease in full force
and effect for the term thereof and covenants and agrees not to voluntarily
terminate such lease before its expiration without the prior written consent of
Cargill. If CHS sells or otherwise transfers its interest in the Facility, CHS
shall obtain the written agreement of the transferee to be bound by the terms of
this Agreement.

8. Miscellaneous Provisions.

8.1 Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties and their heirs, personal representatives, successors, and, to
the extent permitted by Section 8.2, assigns.

8.2 Assignment. Except with the other party’s prior written consent, a party may
not assign any rights or delegate any duties under this Agreement.

8.3 Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, postage prepaid, addressed to the parties as follows:

      (a) To CHS:
with a copy to:
(b) To Cargill:
with copies to:  
CHS Inc.
Attention: Senior Vice President, Grain Marketing
5500 Cenex Drive
Inver Grove Heights, MN 55077
CHS Inc.
Attention: Legal Department
5500 Cenex Drive
Inver Grove Heights, MN 55077
Cargill, Incorporated
Attention: N.A. Grain President/Lake
15615 McGinty Road West
Wayzata, MN 55391-2398
Cargill, Incorporated
Attention: Law Department/GOSC-NA Attorney
P.O. Box 5624
Minneapolis, MN 55440-5624

Any notice or other communication shall be deemed to be given at the expiration
of the day after the date of deposit in the United States mail. The addresses to
which notices or other communications shall be mailed may be changed from time
to time by giving written notice to the other party as provided in this Section.

6

8.4 Attorney Fees. If any suit, action or arbitration proceeding is filed by any
party to enforce this Agreement or otherwise with respect to the subject matter
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorney fees incurred in preparation or in prosecution or defense of such suit,
action or arbitration proceeding as fixed by the trial court, or the
arbitrator(s) and if any appeal is taken from the decision of the trial court or
the arbitrator(s), reasonable attorney fees as fixed by the appellate court.

8.5 Amendments. This Agreement may be amended only by an instrument in writing
executed by all the parties.

8.6 Headings. The headings used in this Agreement are solely for convenience of
reference, are not part of this Agreement, and are not to be considered in
construing or interpreting this Agreement.

8.7 Entire Agreement. This Agreement (including the exhibits) sets forth the
entire understanding of the parties with respect to the subject matter of this
Agreement and supersedes any and all prior understandings and agreements,
whether written or oral, between the parties with respect to such subject
matter.

8.8 Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument.

8.9 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect and of the remaining provisions of this
Agreement shall not be in any way impaired.

8.10 Waiver. A provision of this Agreement may be waived only by a written
instrument executed by the party waiving compliance. No waiver of any provision
of this Agreement shall constitute a waiver of any other provision, whether or
not similar, nor shall any waiver constitute a continuing waiver. Failure to
enforce any provision of this Agreement shall not operate as a waiver of such
provision or any other provision.

8.11 Gender. Any indication of gender of a party in this Agreement shall be
modified, as required, to fit the gender of the party or parties in question.

8.12 Further Assurances. From time to time, each of the parties shall execute,
acknowledge, and deliver any instruments or documents necessary to carry out the
purposes of this Agreement.

8.13 Time of Essence. Time is of the essence for each and every provision of
this Agreement.

8.14 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer on any person, other than the parties to this
Agreement, any right or remedy of any nature whatsoever.

8.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Washington.

8.16 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, including, without limitation, the making, performance, or
interpretation of this Agreement, shall be settled by arbitration before the
American Arbitration Association in Minneapolis, Minnesota.

8.17 Force Majeure. Neither party shall be liable to the other for failure or
delay in performance of its obligations by a cause not within its reasonable
control, including, but not limited to, acts of God, acts of public disturbance,
riots, war, fire, windstorm, flood, strikes, destruction of facilities, or other
labor disputes or government intervention, provided, however, that the party
experiencing the force majeure condition shall use commercially reasonable
efforts to remove such condition as soon as possible, and upon such removal, the
terms of this Agreement shall become fully in effect.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date and
year first above written.

CHS INC., a Minnesota corporation

By:      
Its:      

CARGILL, INCORPORATED, a Delaware corporation

By:      

Its:__________________________________________

7

EXHIBIT 12.1(f)

None

8